Exhibit 10.3

Prepared by and upon

Recording Mail to:

Herrick, Feinstein LLP

2 Park Avenue

New York, New York 10016

Attn: Dennis M. Sughrue

MORTGAGE, SECURITY AGREEMENT AND

ASSIGNMENT OF LEASES AND RENTS

This MORTGAGE, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS is made and
entered into on the 21st day of October, 2011 TNP SRT CONSTITUTION TRAIL, LLC, a
Delaware limited liability company, having an address at c/o Thompson National
Properties, LLC, 1900 Main Street, Suite 700, Irvine, CA 92614 (“Mortgagor”), in
favor of TL DOF III HOLDING CORPORATION, a Delaware corporation, having an
address at c/o Torchlight Investors, 230 Park Avenue, New York, New York 10169
(together with its successors and/or assigns, “Mortgagee”).

W I T N E S S E T H:

WHEREAS, capitalized terms used herein and not defined shall have the meanings
given thereto in Article 7 hereof.

WHEREAS, as of June 21, 2011, Mortgagor acquired all of the interests of M & I
Marshall & Isley Bank (“M&I”) in those certain loans in the original principal
amount of $42,467,593 (the “Original Loan”) made by M&I to Constitution Trail,
LLC, a Nebraska limited liability company, and secured by certain land more
particularly described on Exhibit A attached hereto (the “Land”) and the
Improvements (hereinafter defined) located thereon (collectively, the
“Premises”);

WHEREAS, pursuant to that certain Credit Agreement, dated as of June 21, 2011,
between Mortgagor and Mortgagee (the “Credit Agreement”), Mortgagee made a loan
of $15,300,000 to Mortgagor to finance Mortgagee’s acquisition of the Original
Loan, evidenced by a Promissory Note, dated June 21, 2011, in the original
principal amount of $15,300,000, by Mortgagor in favor of Mortgagee (the
“Original Note”);

WHEREAS, on the date hereof, Mortgagor acquired fee title to the Premises,
whereupon, in accordance with the terms of the Credit Agreement, (i) Mortgagor
and Mortgagee terminated the Credit Agreement, (ii) Mortgagee cancelled the
Original Note and (iii) Mortgagor



--------------------------------------------------------------------------------

executed and delivered to Mortgagee a Promissory Note in the original, principal
amount of Fifteen Million Five Hundred Forty-Three Thousand Six Hundred
Ninety-Six and 00/100 (15,543,696.00) (the “Note”);

WHEREAS, the loan evidenced by the Note is herein referred to as the “Loan”;

WHEREAS, Mortgagor is making this Mortgage as security for Mortgagor’s
obligations under the Note and the other Loan Documents.

NOW, THEREFORE, in consideration of the premises and covenants herein contained,
Mortgagor hereby covenants and agrees as follows:

THE GRANTING CLAUSE:

In order to secure the payment of the principal, interest and other sums due
under the Note, this Mortgage and the other Loan Documents, Mortgagor does
hereby grant, bargain, sell, mortgage, warrant, pledge, assign, transfer and
convey to Mortgagee the following property (collectively hereinafter referred to
as the “Mortgaged Property”):

(a) the Land;

(b) all additional lands and estates hereafter acquired by Mortgagor for use in
connection with the Land and all lands and estates that may, from time to time,
by supplemental mortgage or additional agreement be made subject to the lien of
this Mortgage;

(c) any improvements, structures and buildings and any alterations thereto or
replacements thereof, now or hereafter erected upon the Land, all fixtures,
fittings, appliances, apparatus, equipment, machinery, material and replacements
thereof (other than those articles of personal property owned by tenants under
the “Leases” (as defined in clause (d) below)) now or at any time hereafter
affixed to, attached to, placed upon or used in any way in connection with the
complete and comfortable use, enjoyment, occupancy or operation of the Land or
such improvements, and any and all structures or buildings, including but not
limited to furnaces, boilers, oil burners, radiators and piping, coal stokers,
plumbing and bathroom fixtures, refrigeration, air conditioning and sprinkler
systems, sinks, gas and electric fixtures, stoves, ranges, ovens, disposals,
dishwashers, hood and fan combinations, awnings, screens, window shades,
elevators, motors, dynamos, refrigerators, kitchen cabinets, incinerators,
kitchen equipment, laundry equipment, plants and shrubbery and all other
equipment and machinery, appliances, fittings and fixtures of every nature
whatsoever now or hereafter owned or acquired by Mortgagor and located in or on,
or attached to, and used or intended to be used in connection with or with the
operation of, the Land, buildings, structures or other improvements, or in
connection with any construction being conducted or which may be conducted
thereon, and owned by Mortgagor, and all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to any of the foregoing,
and all of the right, title and interest of Mortgagor in and to any such
personal property or fixtures subject to any lien, security interest or claim,
which, to the fullest extent permitted by law, shall be conclusively deemed
fixtures and a part of the real property encumbered hereby (collectively, the
“Improvements”);

 

2



--------------------------------------------------------------------------------

(d) all leases and all other occupancy agreements (written or oral), by
concession, license or otherwise (including any guarantees or sureties of any of
the foregoing), of the Mortgaged Property, or any part thereof, now existing or
hereafter entered into between Mortgagor (or any predecessor or successor in
interest as owner of the Mortgaged Property or otherwise) and tenants of
Mortgagor (or such predecessor in interest), and all right, title and interest
of Mortgagor therein and thereunder, including cash, securities, letters of
credit or other security deposited thereunder to secure performance by the
tenants under the Leases of their obligations thereunder and any proof of claim
in any bankruptcy proceeding instituted by or against any such tenant or
guarantor and the right to enforce, whether by action at law or in equity or by
other means, all provisions, covenants and agreements thereof (hereinafter
collectively referred to as the “Leases”);

(e) all furniture, furnishings, equipment and other articles of personal
property, together with all replacements and renewals thereof, other than those
articles of trade fixtures and other personal property owned by tenants under
the Leases, now or at any time hereafter placed upon, located in or used in any
way in connection with the complete and comfortable use, enjoyment, occupancy
and operation of the Mortgaged Property (hereinafter collectively referred to as
the “Furniture, Furnishings and Equipment”);

(f) Mortgagor’s interest in all agreements, contracts, certificates, instruments
and other documents, now or hereafter entered into, pertaining to the
construction, operation or management of any structure or building now or
hereafter erected on the Land or to the sale of any direct or indirect interest
in the Mortgaged Property, including any purchase money mortgage or security
agreement securing the payment of any portion of the purchase price due to
Mortgagor for such interest, and all right, title and interest of Mortgagor
therein and thereunder, including the right upon the happening of any default
hereunder, to receive and collect any sums payable to Mortgagor thereunder;

(g) Mortgagor’s interest in the franchises, permits, licenses and rights therein
and thereto respecting the use, occupation and operation of the Mortgaged
Property and any part thereof and respecting any business or activity conducted
on the Mortgaged Property and any part thereof, including to the extent
permitted by law the name or names, if any, now or hereafter used for the
Improvements, and the good will associated therewith;

(h) Mortgagor’s interest in all easements, rights-of-way, gores of land,
streets, ways, alleys, passages, sewer rights, water courses, water rights and
powers, and all appurtenances whatsoever, in any way belonging, relating or
appertaining to any of the Mortgaged Property described in the preceding clauses
(a) through (g), or which hereafter shall in any way belong, relate or be
appurtenant thereto, whether now owned or hereafter acquired by Mortgagor;

 

3



--------------------------------------------------------------------------------

(i) Mortgagor’s interest claims and causes of action relating directly or
indirectly to the Mortgaged Property (including, without limitation, tax appeals
and tax and other refunds), whether such claims or causes of action arise in
Mortgagor’s name or such claims or causes of action are acquired by Mortgagor,
directly or indirectly, by subrogation or otherwise;

(j) Mortgagor’s interest in all proceeds, products, replacements, additions,
substitutions, renewals and accessions of and to the Mortgaged Property
described in the preceding clauses (a) through (i) (including, without
limitation, insurance proceeds and proceeds from governmental or charitable
grants or loans including without limitation grants or loans from the Federal
Emergency Management Agency or any other federal, state or local agency or
instrumentality or any charitable organization);

(k) all rents, income and other benefits to which the Mortgagor may now or
hereafter be entitled from the Mortgaged Property described in the preceding
clauses (a) through (j), to be applied against the indebtedness and other sums
secured hereby; provided, however, that permission is hereby given to the
Mortgagor, so long as no Event of Default has occurred hereunder, to collect and
use such rents, income and other benefits as they become due and payable, but
not in advance thereof;

(l) all air rights and unused development rights (including, without limitation,
rights (whether or not transferable to other parties) to restrict the use of the
Mortgaged Property);

(m) the reversion and reversions, remainder and remainders, and all land lying
in the bed of any street, road or avenue, opened or proposed, in front of or
adjoining the Mortgaged Property, to the center line thereof and all the
estates, rights, titles, interests, dower and rights of dower, curtesy and
rights of curtesy, property, possession, claim and demand whatsoever, both at
law and in equity, of Mortgagor of, in and to the Mortgaged Property;

(n) all awards or payments, including interest thereon, which may heretofore and
hereafter be made with respect to the Mortgaged Property, whether from the
exercise of the right of eminent domain (including but not limited to any
transfer made in lieu of or in anticipation of the exercise of said right), or
for a change of grade, or for any other injury to or decrease in the value of
the Mortgaged Property;

(o) all proceeds of and any unearned premiums on any insurance policies covering
the Mortgaged Property, including, without limitation, the right to receive and
apply the proceeds of any insurance, judgments, or settlements made in lieu
thereof, for damage to the Mortgaged Property;

(p) the right, in the name and on behalf of Mortgagor, to appear in and defend
any action or proceeding brought with respect to the Mortgaged Property and to
commence any action or proceeding to protect the interest of Mortgagee in the
Mortgaged Property;

 

4



--------------------------------------------------------------------------------

(q) all title insurance policies, management, franchise and service agreements,
accounts, occupancy permits and licenses, building and other permits,
governmental approvals, licenses, agreements with utilities companies, water and
sewer capacity reservation agreements, bonds, governmental applications and
proceedings, feasibility studies, maintenance and service contracts, marketing
agreements, development agreements, surveys, engineering work, architectural
plans and engineering plans, site plans, landscaping plans, engineering
contracts, and all other consents, approvals and agreements which Mortgagor may
now or hereafter own in connection with the Mortgaged Property and/or
improvements constructed thereon, and all deposits, down payments and profits
paid or deposited thereunder, now existing or hereafter obtained by or on behalf
of Mortgagor; and

(r) all deposits and account of Mortgagor made with or for the benefit of
Mortgagee.

AND, without limiting any of the other provisions of this Mortgage, Mortgagor
expressly grants to Mortgagee, as secured party, a security interest in all of
those portions of the Mortgaged Property which are or may be subject to the
provisions of the Uniform Commercial Codes of the state in which the Mortgaged
Property is located and of the state in which Mortgagor was organized,
applicable to secured transactions.

TO HAVE AND TO HOLD the Mortgaged Property and all parts thereof unto Mortgagee,
its successors and assigns forever.

AND Mortgagor further covenants and agrees with Mortgagee as follows:

ARTICLE 1

The Note

1.01 Payment of the Note. Mortgagor will duly and punctually pay (a) the
principal of and premium, if any, and interest and other charges on the Note at
the time outstanding in accordance with the terms thereof and hereof, and
(b) when and as due and payable from time to time as provided herein, all other
sums payable hereunder or secured hereby, together with, to the extent permitted
by applicable law, interest at the Default Rate (as defined in the Note) on any
sums as shall not be paid when due and payable from the date when due and
payable (whether during a grace period, if any, or otherwise) until payment
thereof.

1.03 Prepayment of the Note. The Note may not be prepaid in whole or in part,
without the prior written consent of Mortgagee, except as provided in the Note.

1.04 Recourse Guaranty. Mortgagor has caused Guarantors to deliver to Mortgagee
simultaneously with the execution and delivery of this Mortgage, the
unconditional guaranty (the “Recourse Guaranty”) of the payment of and
performance under the Note, this Mortgage and any other document evidencing or
securing the performance of the obligations secured hereby upon the occurrence
of certain recourse events described in Section 1.2 of said Guaranty, duly
executed by the Guarantors.

 

5



--------------------------------------------------------------------------------

ARTICLE 2

OWNERSHIP, CONDITION, ETC., OF MORTGAGED PROPERTY

2.01 Representations, Covenants and Warranties as to Title to Mortgaged
Property, etc.

2.01.01 General. Mortgagor represents, covenants and warrants that as of the
date hereof and at all times thereafter during the term hereof: (a) Mortgagor is
and shall be seized of an indefeasible estate in fee simple in, and has and
shall have good, marketable and absolute title to, the Mortgaged Property, and
has good right, full power and lawful authority to mortgage and pledge the same
as provided herein and Mortgagee may at all times peaceably and quietly enter
upon, hold, occupy and enjoy the Mortgaged Property in accordance with the terms
hereof; the Mortgaged Property is and shall be free and clear of all liens,
security interests, charges and encumbrances whatsoever except those exceptions
to title as are specified in the title insurance policy to be issued pursuant to
the title insurance commitment endorsed and redated on the date hereof and
accepted by the Mortgagee and any First Mortgage Loan Documents entered into in
accordance with Section 2.01.02 hereof (collectively, the “Permitted
Encumbrances”); (b) Mortgagor has good and lawful right, power and authority to
execute this Mortgage and to mortgage the Mortgaged Property, to assign its
right, title and interest as landlord under the Leases and to grant a security
interest in the Mortgaged Property; (c) this Mortgage has been duly executed and
delivered by the duly authorized representatives of Mortgagor and constitutes
the legal, valid and binding obligation of Mortgagor, enforceable in accordance
with its terms; (d) all costs arising from construction of any Improvements and
the purchase of all equipment located on the Mortgaged Property have been paid;
and (e) neither Mortgagor nor any prior owner or present or former tenant or
other person has taken any action (or been responsible for any omission) that
would cause the Mortgaged Property or any part thereof or any interest therein
to be subject to forfeiture under applicable laws. Mortgagor at its expense will
warrant and defend to Mortgagee such title to the Mortgaged Property and the
lien and security interest of Mortgagee thereon and therein, against all claims
and demands and will maintain and preserve such lien and security interest and
will keep this Mortgage a lien upon and a first priority perfected security
interest in the Mortgaged Property, subject only to the Permitted Encumbrances.

2.01.02 Acceptable First Mortgage Financing. Notwithstanding any contrary term
set forth in this Note or any of the other Loan Documents, if Mortgagor secures
Acceptable First Mortgage Financing subsequent to the date hereof but prior to
December 31, 2011 (time being of the essence), Mortgagee shall, subject to the
conditions hereinafter set forth, subordinate the lien of this Mortgage and the
other Loan Documents to the documents and instruments which evidence or secure
such financing (hereinafter, the “First Mortgage Loan Documents”). For purposes
of this Mortgage, the term “Acceptable First Mortgage Financing” shall mean a
mortgage loan, from an Institutional Lender (hereinafter defined), secured by
the Premises, the

 

6



--------------------------------------------------------------------------------

principal amount of which shall not exceed $10,000,000, all of the proceeds of
which are paid to Mortgagee as a prepayment of the Loan in accordance with the
terms of Section 1(h) of the Note, and the financial covenants and other
material terms of which are reasonably acceptable to Mortgagee. Such
subordination shall be conditioned upon (i) Mortgagor’s delivery to Mortgagee of
an endorsement to the mortgagee policy of title insurance obtained by Mortgagee
on the date hereof, insuring the second priority mortgage lien of this Mortgage,
subject only to the First Mortgage Loan Documents and the Permitted Encumbrances
and (ii) the agreement of First Mortgage Lender, pursuant to an intercreditor
agreement between First Mortgage Lender and Mortgagee, to afford Mortgagee
reasonable notice and cure rights in respect of a default by Mortgagor under the
First Mortgage Loan Documents and the right to purchase the First Mortgage Loan
Documents at par (without the necessity of paying any exit fee, prepayment fee,
yield maintenance premium or other amount, other than accrued, unpaid interest
at the contract rate) within thirty (30) days after any acceleration of the
First Mortgage Loan by reason of a default by Mortgagor under the First Mortgage
Loan Documents. Mortgagor shall be responsible for all third-party costs paid or
incurred by Mortgagee in connection with such subordination, including, without
limitation, reasonable attorneys’ fees and expenses and the premiums of the
aforesaid endorsement to Mortgagee’s policy of title insurance. For purposes of
this Mortgage: (i) “First Mortgage Loan” shall mean the loan evidenced and
secured by the First Mortgage Loan Documents and (ii) “First Mortgage Lender”
shall mean the holder of the First Mortgage Loan. Nothing in this
Section 2.01.02 shall constitute Mortgagee’s agreement to abide by any so-called
“standstill” agreement or to otherwise refrain from exercising its rights and
remedies under this Mortgage or the other Loan Documents.

2.02 Title Insurance.

2.02.01 Title Insurance Policy. Prior to or concurrently with the execution and
delivery of this Mortgage, Mortgagor, at its own cost and expense, will obtain
and deliver to Mortgagee a mortgagee’s title insurance policy in the amount of
this Mortgage, issued by a title insurance company satisfactory to Mortgagee and
in form and substance satisfactory to Mortgagee and its counsel, naming
Mortgagee as the insured, insuring title to and priority of the lien of this
Mortgage upon the Land and the Improvements, together with such reinsurance and
co-insurance as Mortgagee may require.

2.02.02 Current Survey. Prior to the execution and delivery of this Mortgage,
Mortgagor, at its own cost and expense, has obtained and delivered to Mortgagee
a current survey of the Land and Improvements satisfactory to Mortgagee and to
the title insurance company specified pursuant to Section 2.02.01 hereof.

2.02.03 Title Insurance Proceeds. All proceeds received by Mortgagee for any
loss under the title insurance policy or policies delivered to Mortgagee under
Section 2.02.01 hereof or otherwise in connection with this Mortgage, or under
any title insurance policy or policies delivered to Mortgagee in substitution
therefor or in replacement thereof, shall be the property of Mortgagee and
applied in the manner provided in Section 5.08 hereof.

 

7



--------------------------------------------------------------------------------

2.03 Recordation. Mortgagor, at its expense, will at all times cause this
Mortgage and any instruments amendatory hereof or supplemental hereto and any
instruments of assignment hereof or thereof (and any appropriate financing
statements or other instruments and continuations thereof with respect to any
thereof) to be recorded, registered and filed and to be kept recorded,
registered and filed, in such manner and in such places, and will pay all such
recording, registration, filing fees and other charges, and will comply with all
such statutes and regulations as may be required by law in order to establish,
preserve, perfect and protect the lien of this Mortgage as a valid, direct
mortgage lien and priority perfected security interest in the Mortgaged
Property, subject only to the Permitted Encumbrances. Mortgagor will pay or
cause to be paid, and will indemnify Mortgagee in respect of, all taxes
(including interest and penalties) at any time payable in connection with the
filing and recording of this Mortgage and any and all supplements and amendments
thereto.

2.04 Payment of Impositions, etc. Subject to Section 2.07 hereof (relating to
permitted contests) and Section 2.08 hereof (relating to escrow deposits),
Mortgagor will pay or cause to be paid when due and payable all taxes,
assessments (including, but not limited to, all assessments for public
improvements or benefits), water and sewer rates, ground rents, maintenance
charges, vault charges and license fees for the use of vaults, chutes and
similar areas adjoining the Mortgaged Property, charges for public or private
utilities, license permit fees, inspection fees and other governmental levies or
payments, of every kind and nature whatsoever, general and special, ordinary and
extraordinary, unforeseen as well as foreseen, which at any time may be
assessed, levied, confirmed, imposed or which may become a lien upon the
Mortgaged Property, or any portion thereof, or which are payable with respect
thereto, or upon the rents, issues, income or profits thereof, or on the
occupancy, operation, use, possession or activities thereof, whether any or all
of the same be levied directly or indirectly or as excise taxes or as income
taxes, and all taxes, assessments or charges which may be levied on the Note, or
the interest thereon (collectively, the “Impositions”). Mortgagor will deliver
to Mortgagee, upon request, copies of official receipts or other satisfactory
proof evidencing such payments.

2.05 Insurance and Legal Requirements. Subject to Section 2.07 hereof (relating
to permitted contests), Mortgagor, at its expense, will comply, or cause
compliance with:

(a) all provisions of any insurance policy covering or applicable to the
Mortgaged Property or any part thereof, all requirements of the issuer of any
such policy, and all orders, rules, regulations and other requirements of the
Board of Fire Underwriters (or any other body exercising similar functions)
having jurisdiction over or affecting the Mortgaged Property or any part thereof
or any use or condition of the Mortgaged Property or any part thereof
(collectively, the “Insurance Requirements”), and

(b) all applicable laws, statutes, codes, acts, ordinances, orders, permits,
judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations, directions and requirements (including, without limitation,
those relating to the protection of the environment) of all governments,
departments, commissions, boards, courts, authorities, agencies, officials and
officers, foreseen or unforeseen, ordinary or extraordinary, which now or

 

8



--------------------------------------------------------------------------------

at any time hereafter may be applicable to the Mortgaged Property or any part
thereof, or any of the adjoining sidewalks, curbs, vaults and vault space, if
any, streets or ways, which are the responsibility or obligation of Mortgagor,
or any use or condition of the Mortgaged Property or any part thereof
(collectively, the “Legal Requirements”);

whether or not compliance therewith shall require structural changes in or
interference with the use and enjoyment of the Mortgaged Property or any part
thereof and whether or not such compliance could be foreseen or is unforeseen.

2.06 Liens, etc. Mortgagor will not directly or indirectly create or permit or
suffer to be created or to remain, and will promptly discharge or cause to be
discharged, any mortgage, lien, encumbrance or charge on, pledge of, security
interest in or conditional sale or other title retention agreement with respect
to the Mortgaged Property or any part thereof or the interest of Mortgagor or
Mortgagee therein or any rents or other sums arising therefrom, other than
(a) the Permitted Encumbrances and (b) liens of mechanics, materialmen,
suppliers or vendors or rights thereto which are at the time being contested as
permitted by Section 2.07 hereof. Mortgagor is prohibited from placing any
subordinate or other mortgages or liens on the Mortgaged Property and to the
fullest extent permitted by law any such purported mortgages or liens (which are
not a Permitted Encumbrance) placed on all or any portion of the Mortgaged
Property shall be deemed void ab initio. Mortgagor will not postpone the payment
of any sums for which liens of mechanics, materialmen, suppliers or vendors or
rights thereto have then incurred (unless such liens or rights thereto are at
the time being contested as permitted by Section 2.07 hereof), or enter into any
contract under which payment of such sums is postponable (unless such contract
expressly provides for the legal, binding and effective waiver of any such liens
or rights thereto), in either case, for more than 30 days after the completion
of the action giving rise to such liens or rights thereto.

2.07 Permitted Contests. Mortgagor at its expense, may, with the prior written
consent of Mortgagee or, in the case of tax certiorari proceedings, upon notice
to Mortgagee, contest, or cause to be contested, by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity of application, in whole or in part, of any Imposition, Legal
Requirement or Insurance Requirement or of any lien, encumbrance or charge
referred to in Section 2.06 hereof, provided that (a) in the case of an unpaid
Imposition, lien, encumbrance or charge, such proceedings shall suspend the
collection thereof from Mortgagor, Mortgagee, the Mortgaged Property and any
rent or other income therefrom and shall not interfere with the payment of any
such rent or income, (b) neither the Mortgaged Property nor any rent or other
income therefrom nor any part thereof or interest therein would be in any danger
of being sold, forfeited, lost or interfered with, (c) in the case of a Legal
Requirement, neither Mortgagor nor Mortgagee would be in danger of any civil or
criminal liability for failure to comply therewith, (d) Mortgagor shall have
furnished such security, if any, as may be required in the proceedings or as may
be reasonably requested by Mortgagee, (e) the nonpayment of the whole or any
part of any Imposition will not result in the delivery of a tax deed to the
Mortgaged Property or any part thereof because of such nonpayment, (f) the
payment of any sums required to be paid under the Note or under this Mortgage
(other than any unpaid Imposition, lien, encumbrance or charge at the time being
contested in accordance with this Section 2.07) shall not be interfered with or

 

9



--------------------------------------------------------------------------------

otherwise affected, and (g) in the case of any Insurance Requirement, the
failure of Mortgagor to comply therewith shall not affect the validity of any
insurance required to be maintained by Mortgagor under Section 3.01 hereof.

2.08 Deposits for Impositions, Insurance Premiums, etc. Upon and during the
continuance of an Event of Default, Mortgagor will, upon demand by Mortgagee,
pay or cause to be paid to Mortgagee, on the first day of each month following
the date hereof, such amounts as Mortgagee from time to time estimates as
necessary to create and maintain a reserve fund to be held by Mortgagee, without
interest, from which to pay one month before the same become due, all
Impositions (including all taxes, assessments, liens and charges on or against
the Mortgaged Property and any part thereof) and premiums for insurance required
to be maintained by Mortgagor under Section 3.01 hereof. Payments from such
reserve fund for such purposes may be made at Mortgagee’s discretion even though
subsequent owners of the Mortgaged Property or any part thereof may benefit
thereby. In the event of any default under the terms of this Mortgage, any part
or all of such reserve fund may be applied to any part of the indebtedness
secured hereby. In refunding any part of such reserve fund, Mortgagee may deal
with whoever is represented to be the owner of the Mortgaged Property or such
part thereof at the time. If one month prior to the due date of any of the
aforementioned obligations the amount then on deposit therefor shall be
insufficient for the payment of such obligation in full, Mortgagor, within ten
(10) days after written notice from Mortgagee, shall deposit the amount of the
deficiency with Mortgagee. Until expended or applied as above provided, any
amounts in the reserve fund shall constitute additional security for the payment
of the Indebtedness. The reserve fund shall not constitute a trust fund and may
be commingled with other monies held by Mortgagee. No earnings or interest on
the reserve fund shall be payable to Mortgagor.

2.09 Leases.

2.09.01 Subordination of Leases; Attornment. Except as otherwise consented to in
writing by Mortgagee, all of the Leases shall be made expressly subject and
subordinate to this Mortgage and shall contain provisions obligating the tenants
thereunder, at Mortgagee’s option, to attorn to Mortgagee in the event Mortgagee
succeeds to the interest of Mortgagor under such Lease.

2.09.02 Enforcement, etc.

(a) Mortgagor will faithfully keep and perform all of the obligations of the
lessor under each of the Leases in accordance with their terms. Mortgagor will
maintain the Leases in full force and effect, and except in accordance with the
terms of clauses (b) through (d) below, will not, without the prior written
consent of Mortgagee, (a) terminate or cancel any Lease or consent to or accept
any termination, cancellation or surrender thereof, or permit any condition or
event to exist or to occur that would, or would entitle the tenant thereunder
to, terminate or cancel the same, (b) amend, modify or otherwise change the
terms of any Lease except to increase the rent or other charges or assessments
payable by tenants thereunder upon any renewal or extension of any such lease,
(c) waive any default under or breach of any Lease, (d) consent to or permit any
prepayment or discount of rent or payment of advance rent under

 

10



--------------------------------------------------------------------------------

any Lease (other than the usual prepayment of rent as would result from the
acceptance on the first day of each month of the rent for the ensuing month and
a reasonable and customary security deposit of not more than two months’ rent in
accordance with the terms of any such lease), (e) enter into any Lease not in
effect on the date hereof without the prior written consent of Mortgagee,
(f) give any waiver, consent or approval under any Lease or take any other
action in connection with any such Lease that would or might impair the value of
Mortgagor’s interest thereunder or of the Mortgaged Property subject thereto, or
impair the interest of Mortgagee therein, (g) collect any rent more than one
(1) month in advance of the date due (other than security deposits in accordance
with the terms of any lease), (h) collect any sums from or settle any claim with
any tenant in bankruptcy or guarantor of any Lease without the prior written
consent of Mortgagee; any such sums shall be paid directly to Mortgagee and
applied first against accrued but unpaid interest due under the Note and then in
reduction of the principal balance due under the Note, or (l) consent to any
assignment of or subletting or other matter requiring the lessor’s consent under
any Lease without the prior written consent of Mortgagee.

(b) Material Leases. Assignor shall not enter into a proposed Material Lease
(hereinafter defined) or a proposed renewal, extension or modification of an
existing Material Lease (unless such renewal or extension is required pursuant
to the terms of the current lease) without the prior written consent of
Assignee, which consent shall not, so long as no Event of Default is continuing,
be unreasonably withheld or delayed provided such consent is requested by
Assignor as provided in Section 2.09.02(c) below. Prior to seeking Assignee’s
consent to any Material Lease, Assignor shall deliver to Assignee a copy of such
proposed lease (each, a “Proposed Material Lease”) blacklined to show changes
from the standard form of Lease approved by Assignee and then being used by
Assignor. Unless Assignee shall have expressly waived such requirement in
writing, Assignor shall cause any proposed lease that would be a Material Lease
and any amendment, modification or renewal of a Lease that is a Material Lease
to provide for automatic, self-operative subordination to the Mortgage and
(x) at Assignee’s option, attornment to Assignee or any purchaser at a sale by
foreclosure or power of sale, delivery of a deed-in-lieu of foreclosure or
through the exercise of any other remedy by Assignee and (y) the unilateral
right by Assignee, at Assignee’s option, to subordinate the Lien of the Mortgage
to the applicable Proposed Material Lease. Any such waiver with respect to any
Proposed Material Lease or any amendment, modification or renewal of a Lease
that is a Material Lease shall not be construed to be a waiver of any subsequent
proposed lease that would be a Material Lease or any amendment, modification or
renewal of such Material Lease. For purposes hereof, “Material Lease” shall mean
(i) any Lease which, together with all other Leases to the same tenant and to
all Affiliates of such tenant, (A) covers 10,000 or more square feet of space at
the Property, in the aggregate or (B) is with an Affiliate of Borrower and
(ii) any instrument guaranteeing or providing credit support for any Material
Lease.

(c) Consent Requests. With any written request for consent to a Material Lease
or proposed renewal, extension or modification of an existing Material Lease,
Assignor shall provide Assignee with: (x) a final copy of the Proposed Material
Lease or proposed renewal, extension or modification of an existing Material
Lease and (y) all information reasonably required by Assignee with respect to
the Proposed Material Lease, including, without limitation with respect to the
financial condition of the tenant thereunder.

 

11



--------------------------------------------------------------------------------

(d) Minor Leases. Notwithstanding the provisions of in Section 2.09.02(b) and
Section 2.09.02(b) above, provided that no Event of Default is continuing,
unless Mortgagee, in its sole discretion, gives written notice to Mortgagor to
the contrary, renewals, amendments and modifications of existing Leases and
proposed leases, shall not be subject to the prior approval of Assignee provided
(i) the proposed lease is for any Lease that is not a Material Lease (each, a
“Minor Lease”) or the existing Lease as amended or modified or the renewal Lease
is a Minor Lease, (ii) the proposed lease shall be written substantially in
accordance with the standard form of Lease which shall have been approved by
Assignee, subject to any commercially reasonable changes made in the course of
negotiation with the applicable tenant and subject further to any tenant
requirement to use such tenant’s lease form, provided that use of any such other
form shall be subject to Assignee’s prior review and approval, and (iii) the
Lease as amended or modified or the renewal Lease or series of leases or
proposed lease or series of leases: (a) shall provide for rental rates
comparable to existing local market rates for properties similar to the
Property, (b) shall be on commercially reasonable terms and shall not contain
any terms which would materially affect Assignee’s rights under the Loan
Documents, (c) shall have an initial term (together with all renewal options) of
not less than five (5) years or greater than ten (10) years, (d) shall be
negotiated as an arm’s-length transaction with a bona fide, independent third
party tenant, (e) shall provide for automatic self-operative subordination to
the Mortgage and, at Assignee’s option, (x) attornment to Assignee or any
purchaser at a sale by foreclosure or power of sale, delivery of a deed-in-lieu
foreclosure or through the exercise of any other remedy by Assignee and (y) the
unilateral right by Assignee, at the option of Assignee, to subordinate the Lien
of the Mortgage to the Lease, and (f) shall not contain any option to purchase,
any right of first refusal to purchase, any right to terminate (except in the
event of the destruction or condemnation of substantially all of the Property),
or any requirement for a non-disturbance or recognition agreement. Assignor
shall deliver to Assignee copies of all Leases which are entered into pursuant
to the preceding sentence together with Assignor’s certification that it has
satisfied all of the conditions of the preceding sentence within ten (10) days
after the execution of the Lease.

2.09.03 Assignment of Leases, etc. Mortgagor hereby assigns to Mortgagee all its
right, title and interest as landlord under Leases now existing or hereafter
entered into, and all rents and other sums payable to Mortgagor under each such
Lease, together with the right to collect and receive the same, provided that,
if and so long as no Event of Default (as defined in Section 5.01 hereof) shall
have occurred and be continuing, Mortgagor shall be permitted to exercise its
rights and perform its obligations as landlord under the Leases and to collect
and receive such rents and other sums for its own uses and purposes but
nonetheless subject to Section 2.09.02 hereinabove. Upon the occurrence of an
Event of Default, such permission shall terminate and shall not be reinstated
upon a cure of such Event of Default without Mortgagee’s express written
consent. Such assignment shall be fully operative without any further action on
the part of either party and Mortgagee shall be entitled, at its option, upon
the occurrence of an Event of Default hereunder, to all rents, income and other
benefits from the Mortgaged Property whether or not Mortgagee takes possession
of the Mortgaged Property. Mortgagor hereby further grants to Mortgagee the
right, at Mortgagee’s option, to (i) enter upon and take possession of the
Mortgaged Property for the purpose of collecting the said rents, income and

 

12



--------------------------------------------------------------------------------

other benefits, (ii) dispossess by the usual summary proceedings any tenant
defaulting in the payment thereof to Mortgagee, (iii) let the Mortgaged Property
or any part thereof, and (iv) apply such rents, income and other benefits, after
payment of all necessary charges and expenses, on account of the indebtedness
and other sums secured hereby. Such assignment and grant shall continue in
effect until the indebtedness and other sums secured hereby are paid, the
execution of this Mortgage constituting and evidencing the irrevocable consent
of Mortgagor to the entry upon and taking possession of the Mortgaged Property
by Mortgagee pursuant to such grant, whether or not foreclosure has been
instituted. Neither the exercise of any rights under this paragraph by Mortgagee
nor the application of any such rents, income or other benefits to the
indebtedness and other sums secured hereby, shall cure or waive any default,
Event of Default, or notice of default hereunder or invalidate any act done
pursuant hereto or to any such notice, but shall be cumulative of all other
rights and remedies. Upon the occurrence of an Event of Default, all such rents
and other sums shall be collected and held by Mortgagee and shall be applied as
provided in Section 5.08 hereof.

2.09.04 Further Assignments. Mortgagor shall assign to Mortgagee, upon request,
as further security for the indebtedness secured hereby, Mortgagor’s interests
in all agreements, contracts, licenses and permits affecting the Mortgaged
Property, such assignments to be made by instruments in form satisfactory to
Mortgagee; but no such assignment shall be construed as a consent by Mortgagee
to any agreement, contract, license or permit so assigned, or to impose upon
Mortgagee any obligations with respect thereto.

2.09.05 Rent Roll. Mortgagor shall furnish to Mortgagee, on the date hereof and
annually on or before March 1 of each year, and, in addition, within ten
(10) days after a request by Mortgagee to do so, a certified statement
containing the names of all tenants of the Mortgaged Property or any part
thereof, the term of their respective leases, the space occupied, the rents
payable and the securities deposited thereunder (the “Rent Roll”), together with
true copies of each Lease and any amendments and supplements thereto.

2.09.06 No Commingling. All securities deposited by tenants of the Mortgaged
Property shall be treated as trust funds not to be commingled with any other
funds of Mortgagor and Mortgagor shall, upon demand, furnish to Mortgagee
satisfactory evidence of compliance with this provision, together with a
verified statement of all securities deposited by the tenants.

2.09.07 Successor Not Bound. To the extent not so provided by applicable law,
each Lease of the Mortgaged Property, or of any part thereof, entered into after
the date hereof, shall provide that, in the event of the enforcement by
Mortgagee of the remedies provided for by law or by this Mortgage, any person
succeeding to the interest of Mortgagor as a result of such enforcement shall
not be bound by any payment of rent or additional rent for more than one month
in advance.

2.10 Use of Property, etc. Mortgagor shall continue to operate the Mortgaged
Property for the purposes for which used on the date hereof and for no other
purpose, and shall not acquire any fixtures, equipment, furnishings or apparatus
covered by this Mortgage subject to any security interest or other charge or
lien taking precedence over the security interest and lien

 

13



--------------------------------------------------------------------------------

of this Mortgage. Mortgagor shall not make or suffer any improper or offensive
use of the Mortgaged Property or any part thereof and will not use or permit to
be used any part of the Mortgaged Property for any dangerous, noxious, offensive
or unlawful trade or business or for any purpose which will reduce the value of
the Mortgaged Property in any respect or will cause the Mortgaged Property or
any part thereof or interest therein to be subject to forfeiture. In the case of
any action or omission of any party which may cause the Mortgaged Property or
any part thereof or any interest therein to be subject to forfeiture under
applicable laws, then the Mortgagor shall, within 5 days thereafter, (1) give
notice to the Mortgagee thereof, (2) take at its expense all action (including,
without limitation, the commencement of all summary proceedings required to
evict any party responsible for such act or omission) required to prevent such
forfeiture and (3) bond the forfeiture proceeding so that it no longer
constitutes a lien against any portion of the Mortgaged Property. Mortgagor will
not do or permit any act or thing which is contrary to any Legal Requirement or
Insurance Requirement or any document of record affecting the Property, or which
might impair the value or usefulness of the Mortgaged Property or any part
thereof, or commit or permit any waste of the Mortgaged Property or any part
thereof, and will not cause or maintain any nuisance in, at or on the Mortgaged
Property or any part thereof, or commit or permit any waste of the Mortgaged
Property. Mortgagor at its expense will promptly comply with all rights of way
or use, privileges, franchises, servitudes, licenses, easements, tenements,
hereditaments and appurtenances forming a part of the Mortgaged Property and all
instruments relating or evidencing the same, in each case, to the extent
compliance therewith is required of Mortgagor under the terms thereof. Mortgagor
will not take any action which results in a forfeiture or termination of the
rights afforded to Mortgagor under any such instruments and will not, without
the prior written consent of Mortgagee, amend in any material respect any of
such instruments. Mortgagor shall at all times comply with any instruments of
record at the time in force affecting the Mortgaged Property or any part thereof
and shall procure, maintain and comply with all permits, licenses and other
authorizations required for any use of the Mortgaged Property or any part
thereof then being made, and for the proper erection, installation, operation
and maintenance of the Improvements or any part thereof.

2.11 Utility Services. Mortgagor will pay or cause to be paid all charges for
all public and private utility services, all public or private communications
services and all sprinkler systems and protective services at any time rendered
to or in connection with the Mortgaged Property or any part thereof, will comply
or cause compliance with all contracts relating to any such services, and will
do all other things required for the maintenance and continuance of all such
services.

2.12 Maintenance and Repair, etc. Subject to Section 2.13 hereof, Mortgagor will
keep or cause to be kept all presently and subsequently erected or acquired
Improvements and the sidewalks, curbs, vaults and vault space, if any (to the
extent such sidewalks, curbs, vaults and vault space are the responsibility or
obligation of Mortgagor by applicable law), in good and substantial order and
repair and in such a fashion that the value and utility of the Mortgaged
Property will not be diminished, and, at its sole cost and expense, will
promptly make or cause to be made all necessary and appropriate repairs,
replacements and renewals thereof, whether interior or exterior, structural or
nonstructural, ordinary or extraordinary, foreseen or unforeseen. All repairs,
replacements and renewals shall be at least equal in quality and class to the
original

 

14



--------------------------------------------------------------------------------

Improvements. Mortgagor’s obligation to repair shall include the obligation to
rebuild in the event of destruction however caused, provided that damage by fire
or other cause for which Mortgagor is obligated to maintain insurance by any of
the provisions of Section 3.01 hereof shall be governed by the provisions of
Sections 3.01 and 3.02 hereof, and damage by any taking shall be governed by the
provisions of Section 3.02 hereof. Mortgagor at its expense will do or cause to
be done all shoring of foundations and walls of any building or other
Improvements and (to the extent permitted by law) of the ground adjacent
thereto, and every other act necessary or appropriate for the preservation and
safety of the Mortgaged Property by reason of or in connection with any
excavation or other building operation upon the Mortgaged Property and upon any
adjoining property, whether or not Mortgagor shall, by any Legal Requirement, be
required to take such action or be liable for failure to do so.

2.13 Alterations, Additions, etc. Except as set forth in this Section 2.13,
Mortgagor shall make no alterations of or additions to the Mortgaged Property
(nor shall Mortgagor demolish all or any portion of the Mortgaged Property). So
long as no Event of Default shall have occurred and be continuing, and with the
prior written consent of Mortgagee, Mortgagor shall have the right at any time
and from time to time to make or cause to be made reasonable alterations of and
additions to the Property or any part thereof. Mortgagee agrees to not
unreasonably withhold or delay its consent to any alteration or addition
provided that such alteration or addition (a) shall not change the general
character of the Property or reduce the fair market value thereof below its
value immediately before such alteration or addition, or impair the usefulness
of the Property, (b) is effected with due diligence, in a good and workmanlike
manner and in compliance with all Legal Requirements and Insurance Requirements,
(c) is promptly and fully paid for, or caused to be paid for, by Mortgagor when
due, (d) is made, in case the estimated cost of such alteration or addition
exceeds $100,000, only after Mortgagee shall have consented thereto in writing
and shall have reviewed and approved in writing the plans and specifications
therefor, (e) is made under the supervision of a qualified architect, engineer
or other professional approved by Mortgagee in writing, and (f) is made only
after Mortgagor shall have furnished to Mortgagee, if Mortgagee so requires, a
payment and performance bond or other security reasonably satisfactory to
Mortgagee. Mortgagor shall not demolish all or any portion of the Mortgaged
Property without the prior written consent of Mortgagee, which consent may be
withheld in Mortgagee’s sole and absolute discretion.

2.14 Acquired Property Subject to Lien. All property at any time acquired by
Mortgagor and required by this Mortgage to become subject to the lien and
security interest hereof, including any property acquired as provided in
Section 2.13, whether such property is acquired by exchange, purchase,
construction or otherwise, shall forthwith become subject to the lien and
security interest of this Mortgage without further action on the part of
Mortgagor or Mortgagee. Mortgagor, at its expense, will execute and deliver to
Mortgagee (and will record and file as provided in Section 2.03) an instrument
supplemental to this Mortgage, satisfactory in substance and form to Mortgagee,
whenever such an instrument is necessary under applicable law to subject to the
lien and security interest of this Mortgage all right, title and interest of
Mortgagor in and to all property required by this Mortgage to be subject to the
lien and security interest hereof and acquired by Mortgagor since the date of
this Mortgage or the date of the most recent supplemental instrument so
subjecting property to the lien hereof, whichever is later.

 

15



--------------------------------------------------------------------------------

2.15 No Claims Against Mortgagee, etc. Nothing contained in this Mortgage shall
constitute any consent or request by Mortgagee, express or implied, for the
performance of any labor or services or the furnishing of any materials or other
property in respect of the Mortgaged Property or any part thereof, or shall be
construed to permit the making of any claim against Mortgagee in respect of
labor or services or the furnishing of any materials or other property or any
claim that any lien based on the performance of such labor or services or the
furnishing of any such materials or other property is prior to the lien of this
Mortgage.

2.16 Indemnification Against Liabilities. Mortgagor will protect, indemnify,
save harmless and defend Mortgagee and Mortgagee’s officers, directors,
employees and agents (each an “Indemnified Party” and collectively, the
“Indemnified Parties”) from and against any and all liabilities, obligations,
claims, damages, penalties, causes of action, judgments, costs and expenses
(including reasonable attorneys’ fees and expenses) imposed upon or incurred by
or asserted against any Indemnified Party by reason of (a) ownership of a
mortgagee’s interest in the Mortgaged Property, (b) any accident, injury to or
death of persons or loss of or damage to or loss of the use of property
occurring on or about the Mortgaged Property or any part thereof or the
adjoining sidewalks, curbs, vaults and vault spaces, if any, streets, alleys or
ways, (c) any use, non-use or condition of the Mortgaged Property or any part
thereof or the adjoining sidewalks, curbs, vaults and vault spaces, if any,
streets, alleys or ways, (d) any failure on the part of Mortgagor to perform or
comply with any of the terms of this Mortgage, (e) performance of any labor or
services or the furnishing of any materials or other property in respect of the
Mortgaged Property or any part thereof made or suffered to be made by or on
behalf of Mortgagor, (f) any negligence or tortious act on the part of Mortgagor
or any of its agents, contractors, lessees, licensees or invitees, (g) any work
in connection with any alterations, changes, new construction or demolition of
or additions to the Property, or (h) any agreement between Mortgagor and the
Mortgagee originally named herein in connection with the closing of the loan
evidenced by the Note. If any action or proceeding be commenced, including an
action to foreclose this Mortgage or to collect the indebtedness secured hereby,
to which action or proceeding any Indemnified Party is made a party by reason of
the execution of this Mortgage or the Note, or in which it becomes necessary to
defend or uphold the lien of this Mortgage, all sums paid by such Indemnified
Party for the expense of any litigation to prosecute or defend the rights and
lien created hereby, shall be paid by Mortgagor to such Indemnified Party as
hereinafter provided. Mortgagor will pay and save Mortgagee harmless against any
and all liability with respect to any intangible personal property tax or
similar imposition of the state in which the Mortgaged Property is located or
any subdivision or authority thereof now or hereafter in effect, to the extent
that the same may be payable by Mortgagee in respect of this Mortgage or the
Note. All amounts payable to an Indemnified Party under this Section 2.16 shall
be deemed indebtedness secured by this Mortgage and any such amounts that are
not paid within ten (10) days after written demand therefor by Mortgagee shall
bear interest at the Default Rate from the date of such demand. In case any
action, suit or proceeding is brought against any Indemnified Party by reason of
any such occurrence, Mortgagor, upon request of Mortgagee, will, at Mortgagor’s
expense, resist and defend such action, suit or proceeding or cause the same to
be resisted or defended, by counsel designated by Mortgagor and approved by
Mortgagee. The obligations of Mortgagor under this Section 2.16 shall survive
any discharge of this Mortgage and payment in full of the Note.

 

16



--------------------------------------------------------------------------------

2.17 Mortgagee’s Exculpation. Mortgagor is advised and agrees that this Mortgage
is made on the express condition that any obligation hereunder of Mortgagee
shall be enforceable only against Mortgagee’s interest in this Mortgage, and
that no trustee, officer, director, beneficiary, shareholder, employee or
representative of Mortgagee shall be personally liable for any matter in
connection with, or arising out of this Mortgage. The foregoing shall not be
deemed in any way to impose any obligations on Mortgagee except as expressly
provided herein. In particular, and without implied limitation, Mortgagee shall
not be liable for the failure, seizure or similar circumstance of any financial
institution in which Mortgagee shall have deposited sums on account of Mortgagor
(for example, without implied limitation, tax escrow deposits and Proceeds
(hereafter defined) held for the restoration and/or replacement of all or part
of the Mortgaged Property) regardless whether or not such financial institution
shall be affiliated with Mortgagee and whether or not the sums on deposit shall
have exceeded the maximum amount covered by any applicable federal or other
insurance.

2.18 Disposition of the Mortgaged Property.

(a) Mortgagor shall not, during the term hereof, sell, assign, convert the
Mortgaged Property or any part thereof into a condominium or cooperative,
mortgage, pledge or hypothecate or otherwise transfer, encumber or dispose of
the Mortgaged Property or any part thereof or any interest therein or any of the
rents or other sums to be earned therefrom or of any direct or indirect interest
in Mortgagor, if Mortgagor is a partnership, limited liability company,
corporation or any other entity (in each of the foregoing cases, either of
record or beneficially), without Mortgagee’s prior written consent.

(b) A sale, assignment, mortgage, pledge, hypothecation or transfer within the
meaning of this Section 2.18 shall be deemed to include (i) an installment sales
agreement wherein Mortgagor agrees to sell the Mortgaged Property or any part
thereof for a price to be paid in installments; (ii) an agreement by Mortgagor
leasing all or a substantial part of the Mortgaged Property for other than
actual occupancy by a space tenant thereunder or a sale, assignment or other
transfer of or the grant of a security interest in, Mortgagor’s right, title and
interest in and to any Leases; (iii) if Mortgagor, Guarantor, or any general
partner or sole or managing member of Mortgagor or Guarantor is a corporation,
the voluntary or involuntary sale, conveyance or transfer of such corporation’s
stock (or the stock of any corporation directly or indirectly controlling such
corporation by operation of law or otherwise) or the creation or issuance of new
stock by which an aggregate of more than 10% of such corporation’s stock shall
be vested in a party or parties who are not now stockholders; (iv) if Mortgagor,
Guarantors, or any general partner or sole or managing member of Mortgagor or
Guarantors is a limited liability company, the voluntary or involuntary sale,
conveyance or transfer of direct or indirect interests in such limited liability
company (or interests in any limited liability company directly or indirectly
controlling such limited liability company by operation of law or otherwise) or
the creation or issuance of membership interests by which an aggregate of more
than 10% of such limited liability company’s membership interests shall be

 

17



--------------------------------------------------------------------------------

vested in a party or parties who are not now members; (v) if Mortgagor,
Guarantors or any general partner or sole or managing member of Mortgagor or
Guarantors is a limited or general partnership or joint venture, the change,
removal or resignation of a general partner or managing partner or the transfer
of the partnership interest of any general partner or managing partner; (vi) if
Mortgagor, Guarantors, or any general partner or sole or managing member of
Mortgagor or Guarantors is a limited or general partnership, the voluntary or
involuntary sale, conveyance or transfer of direct or indirect interests in such
partnership (or interests in any partnership directly or indirectly controlling
such partnership by operation of law or otherwise) or the creation or issuance
of partnership interests by which an aggregate of more than 10% of such
partnership’s partnership interests shall be vested in a party or parties who
are not now partners; (vii) the removal or resignation of the managing agent for
the Mortgaged Property or the transfer of ownership, management or control of
such managing agent to a person or entity other than the general partner or
managing partner of Mortgagor.

2.19 Tax Appeals and Refunds. Any sums collected from any governmental authority
or from any settled claim with any governmental authority in respect of a claim
by Mortgagor for a reduction in any taxes (real property or otherwise) due in
respect of any of the Mortgaged Property (regardless of whether such claims or
sums shall relate to a period prior to the date of this Mortgage) shall be paid
directly to Mortgagee and applied first against accrued but unpaid interest due
under the Note and then in reduction of the principal balance due under the
Note. If acquired directly by Mortgagor, such sums shall be held in trust and
immediately paid over to Mortgagee. Upon an Event of Default hereunder,
Mortgagee (i) may prosecute any tax protests in respect of the Mortgaged
Property and/or (ii) may settle any claims therein in the name of and on behalf
of Mortgagor and collect any sums on account thereof.

2.20 Mortgage Foreclosure Moratorium Laws. If this Mortgage is now or hereafter
protected or affected by moratorium laws, or by any other statutes, preventing
the Mortgagee from foreclosing for nonpayment of the principal at the expiration
date hereof, the Mortgagor shall continue or commence to pay amortization to the
Mortgagee (if the Mortgagee so elects, and only so long as such laws or statues
protect the Mortgagor from foreclosure for nonpayment of the balance of the
principal debt), based upon the greater of (i) a five (5) year amortization
schedule (subject to the highest rate permitted by law) or (ii) the same rate
(if any) existing immediately preceding the maturity date of this Mortgage. If,
however, applicable laws require or permit, in connection with mortgages so
protected or affected, that installment payments to the Mortgagee amortizing
such debt be in greater annual amounts than the aggregate per annum of the
payments that would be due if based on such year’s payments, the Mortgagee may
elect, as soon as permitted after the debt matures, that the installments
payable after the maturity date hereof, shall be at the rate and as provided for
in such laws. If the Mortgagor defaults in payment of any such amortization
installment beyond any applicable grace period, such default shall constitute an
Event of Default hereunder entitling Mortgagee to exercise all of its rights and
remedies including, without limitation, instituting foreclosure proceedings
solely by reason of such default. Nothing in this Section 2.20 shall be deemed
to extend the maturity date of the Note and no acceptance of a payment by
Mortgagee on account of the Note pursuant to this Section 2.20 or otherwise
shall be deemed to extend the maturity date of the Note unless Mortgagee shall
have agreed to such extension in writing.

 

18



--------------------------------------------------------------------------------

2.21 Mortgage Foreclosure Moratorium Laws. At any time from time to time upon
the reasonable request of Mortgagee, at the sole expense of Mortgagee, Mortgagor
will promptly and duly execute and deliver such further instruments and
documents and take such further actions as Mortgagee may reasonably request for
the purposes of obtaining or preserving the full benefits of this Note,
including the first-priority security interest granted hereunder, subject to the
terms hereof, and of the rights and powers herein granted (including, among
other things, filing such UCC financing statements as Mortgagee may reasonably
request).

ARTICLE 3

Insurance; Damage, Destruction or Taking, etc.

3.01 Insurance.

3.01.01 Risks to be Insured. (a) Mortgagor shall, at its sole cost and expense
maintain during the entire term of this Mortgage, for the mutual benefit of the
Mortgagor and Mortagee, the following policies of insurance:

(i) Property insurance on the Improvements, under an “All Risk” policy or its
equivalent e.g. “Cause of Loss Special form” – in an amount equal to the total
of one hundred percent (100%) of the full replacement cost of the Improvements
(determined without regard to depreciation, but exclusive of foundations and
footings) (the “Full Replacement Cost”) and business income loss in an amount
sufficient to cover two years’ profit and continuing expenses plus 180 days
extended period of indemnity, subject to a deductible not to exceed $50,000. If
not included within the All Risk coverage above, Mortgagor shall also carry
(A) coverage against damage due to Flood (broad form – including backing up of
sewers or drains), (B) Earthquake insurance in amounts satisfactory to
Mortgagee, and (C) Terrorism coverage – both Certified and Non-Certified – in an
amount equal to the full replacement cost of such Improvements. Such policies
shall include a replacement cost endorsement and an agreed amount clause
(waiving any co-insurance penalties). Such policies shall also be extended to
provide coverage for demolition costs and increased cost of construction due to
changes in building code and requirements of any local, state or other
ordinances or law governing the demolition or reconstruction of the
improvements, in amounts not less than ten percent (10%) each of the replacement
cost of such Improvements, and coverage for contingent liability from operation
of building laws, in an amount sufficient to pay for the full value of the
undamaged Improvements. During any period where capital improvements are being
undertaken, Mortgagor shall also maintain builder’s risk insurance, including
soft costs coverage. All policies shall name the Mortgagee as Mortgagee and Loss
Payee.

(ii) Comprehensive Boiler & Machinery insurance with a limit of not less than
the Full Replacement Cost and business income loss in an amount sufficient to
cover two years’ profit and continuing expenses plus 180 days extended period of
indemnity, subject to a deductible not greater than $25,000. Such policy shall
provide for Replacement Cost valuation, and shall name the Mortgagee as
Mortgagee and Loss Payee.

 

19



--------------------------------------------------------------------------------

(iii) Commercial General Liability Insurance with limits not less than One
Million ($1,000,000) per occurrence Bodily Injury and Property Damage combined
and Two Million ($2,000,000) General Aggregate limit per location. Such policy
shall be written on an occurrence basis, and shall be endorsed to name Mortgagee
as “additional insured Mortgagee”. Further, coverage shall apply on a primary
basis irrespective of any other insurance, whether collectible or not.

During any period of construction, repair, restoration, renovation or
replacement of Improvements, Mortgagor shall cause the general contractor to
maintain commercial liability insurance, same as described above with extension
to cover products or completed operations, for a period of at least three years
following completion of the project, with limits of not less than $2,000,000
(combined single limit) per job. Mortgagor shall also cause the general
contractor to insure its subcontractors of any tier or require them to provide
confirmation of commercial general liability coverage (including products or
completed operations in their own names), with a limit of not less than
$2,000,000 (combined single limit) per job, and upon demand by Mortgagee,
provide evidence satisfactory to Mortgagee that Mortgagor has complied with this
requirements. The general contractors and the subcontractors will have Mortgagor
and Mortgagee included on their insurance required herein as additional
insureds.

(iv) Automobile Liability Insurance for Bodily Injury and Property Damage in the
amount of $1,000,000 combined and covering all owned, non-owned and hired
vehicles.

(v) Workers Compensation affording coverage under the Workers Compensation laws
of the State and Employers Liability coverage subject to a limit of no less than
$500,000 each employee, $500,000 each accident, and $500,000 policy limit.

(vi) Umbrella Liability Insurance covering Bodily Injury and Property Damage
with limits not less than Five Million ($5,000,000) per occurrence in excess of
sections iii, iv, and v above.

(vii) Such other insurance as may from time to time be reasonably required by
Mortgagee in order to protect its interests in the Mortgaged Property.

(viii) All insurance required by any provision of this Mortgage shall be in such
form and shall be issued by such responsible companies licensed and authorized
to do business in the state in which the Mortgaged Property is located, rated no
lower than A/X by A.M. Best and are reasonably acceptable to Mortgagee. All
policies referred to in this Lease shall be procured, or caused to be procured,
by Mortgagor for periods of not less than one (1) year. A photocopy of each such
policy, certified by the insurer to be a true copy thereof, shall be delivered
to Mortgagee immediately upon receipt from the insurance company or companies
(and Mortgagor shall use diligent efforts to procure such certified copies),
except that if any insurance carried by Mortgagor is

 

20



--------------------------------------------------------------------------------

effected by one or more blanket policies, then with respect to such insurance,
certified abstracted policies relating to the Premises shall be so delivered to
Mortgagee. In addition thereto, on the date hereof, if such certified copies or
certified abstracted policies as the case may be, have not yet been procured
from the insurance company or companies, Mortgagor shall deliver to Mortgagee
certificates of the insurance required hereunder together with paid receipts
therefore. The certificate shall be on ACORD form 28 (2003 version) for Property
and ACORD 25 for all other coverages. Certified copies, or certified abstracted
policies in the case of blanket policies, of new or renewal policies replacing
any policies expiring during the Term shall be delivered as aforesaid at least
thirty (30) days before the date of expiration, together with proof satisfactory
to Mortgagee that the full premiums have been paid for at least the first year
of the term of such policies. During the term of such policies, at least thirty
(30) days before each anniversary of the effective date of the policy, Mortgagor
shall deliver to Mortgagee proof satisfactory to Mortgagee that the full
premiums have been paid for at least the next year of the term of the policy.

3.01.02 Policy Provisions. All insurance maintained by Mortgagor pursuant to
subsection 3.01.01 hereof, shall (a) (except for worker’s compensation
insurance) name Mortgagor as owner and Mortgagee as loss payee under a mortgagee
endorsement satisfactory to Mortgagee, (b) (except for worker’s compensation and
public liability insurance) provide that the proceeds for any losses shall be
adjusted by Mortgagor, subject to the approval of Mortgagee in the event the
proceeds shall exceed $100,000, and shall be payable to Mortgagee, to be held
and applied as provided in Section 3.03 hereof, (c) include effective waivers by
the insurer of all rights of subrogation against any named insured, the
indebtedness secured by this Mortgage and the Mortgaged Property and all claims
for insurance premiums against Mortgagee, (d) provide that any losses shall be
payable notwithstanding (i) any foreclosure or other action or proceeding taken
by Mortgagee pursuant to any provision of this Mortgage, or (ii) any change in
title or ownership of the Mortgaged Property, (e) provide that no cancellation,
reduction in amount or material change in coverage thereof or any portion
thereof shall be effective until at least 30 days after receipt by Mortgagee of
written notice thereof, (f) provide for a deductible of no more than $10,000.00
and (g) be satisfactory in all other respects to Mortgagee.

3.01.03 Delivery of Policies, etc. Mortgagor will deliver to Mortgagee, promptly
upon request, a certificate of a principal of Mortgagor (a “Compliance
Certificate”) setting forth the particulars as to all such insurance policies
and certifying that the same comply with the requirements of this Section, that
all premiums due thereon have been paid and that the same are in full force and
effect. Mortgagor will also deliver to Mortgagee (a) a certificate of the
insurer evidencing the replacement thereof at least five (5) Business Days prior
to the expiration of any policy and (b) a binder evidencing the replacement
thereof together with an original copy (or true copy) of the new policy promptly
upon receipt, and in any event not later than sixty (60) calendar days following
the expiration of any policy. In the event Mortgagor shall fail to effect or
maintain any insurance required to be effected or maintained pursuant to the
provisions of this Section 3.01: (i) Mortgagor will indemnify Mortgagee against
any damage, loss or liability resulting from all risks for which such insurance
should have been effected or maintained; and (ii) Mortgagee shall have the
right, but not the obligation, to obtain any such insurance and any amount
expended by Mortgagee in connection therewith shall be deemed indebtedness
secured by this Mortgage and shall be repaid by Mortgagor, on demand, together
with interest thereon from the date of expenditure at the Default Rate.

 

21



--------------------------------------------------------------------------------

3.01.04 Separate Insurance. Mortgagor will not take out separate insurance
concurrent in form or contributing in the event of loss with that required to be
maintained pursuant to this Section 3.01.

3.02 Damage, Destruction or Taking; Mortgagor to Give Notice; Assignment of
Awards. In case of (a) any damage to or destruction of the Mortgaged Property or
any part thereof, or (b) any taking (whether for permanent or temporary use) of
all or any part of the Mortgaged Property or any interest therein or right
accruing thereto, as the result of or in lieu or in anticipation of the exercise
of the right of condemnation or eminent domain, or a change of grade affecting
the Mortgaged Property or any part thereof (a “Taking”), or the commencement of
any proceedings or negotiations which might result in any such Taking, Mortgagor
will promptly give written notice thereof to Mortgagee (including providing
copies of any and all papers from time to time served in connection with such
proceedings), generally describing the nature and extent of such damage or
destruction or of such Taking or the nature of such proceedings or negotiations
and the nature and extent of the Taking which might result therefrom, as the
case may be. Mortgagee shall be entitled to all insurance proceeds payable on
account of such damage or destruction and to all awards or payments allocable to
the Mortgaged Property on account of such Taking, and Mortgagor hereby
irrevocably assigns to Mortgagee all rights of Mortgagor to any such proceeds,
award or payment and irrevocably authorizes and empowers Mortgagee, at its
option, in the name of Mortgagor or otherwise, to file and prosecute what would
otherwise be Mortgagor’s claim for any such proceeds, award or payment and to
collect, receipt for and retain the same for disposition in accordance with
Section 3.03 hereof. Mortgagor shall continue to pay the Indebtedness at the
time and in the manner provided for its payment in the Note and in this Mortgage
and the Indebtedness shall not be reduced until any award or payment therefor
shall have been actually received and applied by Mortgagee, after the deduction
of expenses of collection, to the reduction or discharge of the Indebtedness.
Mortgagee shall not be limited to the interest paid on the award by the
condemning authority but shall be entitled to receive out of the award interest
at the rate or rates provided for herein and in the Note. Mortgagor will pay all
reasonable costs and expenses incurred by Mortgagee in connection with any such
damage, destruction or Taking and seeking and obtaining any insurance proceeds,
award or payment in respect thereof.

3.03 Application of Proceeds. Mortgagee may at its option apply all amounts
recovered under any insurance policy maintained by Mortgagor hereunder, and all
net awards received by it on account of any Taking (collectively, “Proceeds”) in
any one or more of the following ways: (a) as provided in Section 5.08 hereof,
regardless of whether part or all of the indebtedness secured hereby shall then
be matured or unmatured (provided that to the extent that any sums shall remain
outstanding under this Mortgage or the Note after such application, the
obligations of Mortgagor to repay such sums shall continue in full force and
effect and Mortgagor shall not be excused in the payment thereof), or (b) to
fulfill any of the covenants contained herein as Mortgagee may determine, or
(c) released to Mortgagor for application to the cost of restoration and/or
replacement of all or part of the Mortgaged Property. Any Proceeds

 

22



--------------------------------------------------------------------------------

which Mortgagee shall determine to release to Mortgagor for the restoration
and/or replacement of all or part of the Mortgaged Property shall be held by
Mortgagee without payment or allowance of interest thereon and shall be paid out
from time to time upon compliance by Mortgagor with such provisions and
requirements as may be imposed by Mortgagee (which provisions and requirements
shall provide, among other things, that disbursements shall only be made in
reimbursement of invoices previously paid for work done in accordance with plans
and specifications approved of by Mortgagee and then only upon (i) a
certification of compliance by a licensed architect that the work to be
reimbursed was performed in accordance with the approved plans and
specifications and performed in a good and workmanlike manner and (ii) the
delivery of lien waivers for the sums being paid). Proceeds held by Mortgagee
pursuant to this Section shall not be deemed trust funds, shall not bear
interest and Mortgagee may commingle same with its other funds.

3.04 Total Taking and Total Destruction. In case of (a) a Taking of the entire
Mortgaged Property, or (b) a Taking of less than the entire Mortgaged Property,
or any material damage to or destruction of the Mortgaged Property, in either
case which, in the good faith judgment of Mortgagee, renders the Mortgaged
Property remaining after such Taking, damage or destruction unsuitable for
restoration for use as property of substantially the same value, condition,
character and general utility as the Mortgaged Property prior to such Taking,
damage or destruction (any such Taking being herein called a “Total Taking” and
any such damage or destruction being herein called a “Total Destruction”), then
the Proceeds received by Mortgagee or Mortgagor on account of such Total Taking
or Total Destruction shall be applied by Mortgagee in the manner specified in
Section 5.08 hereof.

ARTICLE 4

Miscellaneous Covenants of Mortgagor

4.01 Maintenance of Existence, etc. Mortgagor will at all times maintain,
preserve and keep in full force and effect its existence, good standing,
franchises, rights and privileges as an entity under the laws of the state of
its organization and the state in which the Mortgaged Property is located and
its right to own and operate the Mortgaged Property and to transact business in
such states.

4.03 Inspection, etc. Mortgagor will permit Mortgagee and any representatives
designated by Mortgagee to visit and inspect the Mortgaged Property or any part
thereof, to inspect the books of account of Mortgagor and all other property,
books and records relating to the Mortgaged Property and to make copies thereof
and extracts therefrom, and to discuss its affairs, finances and accounts with,
and to be advised as to the same by, the officers, employees, agents and
independent accountants of Mortgagor, all at such reasonable times and intervals
as from time to time may be requested. Mortgagee shall not have any duty to make
any such inspection and shall not incur any liability or obligation for not
making any such inspection or, once having undertaken any such inspection, for
not making the same carefully or properly, or for not completing the same; nor
shall the fact that such inspection may not have been made by Mortgagee relieve
Mortgagor of any obligations that it may otherwise have under this Mortgage.

 

23



--------------------------------------------------------------------------------

4.04 Certificates as to No Default; Notice by Mortgagor, etc.

4.04.01 Certificate as to No Default, etc. by Mortgagor.

(a) Within five (5) days after a request therefor by Mortgagee, Mortgagor will
furnish to Mortgagee a Compliance Certificate certifying (i) the principal
amount then outstanding on the Note, (ii) the rate of interest on the Note,
(iii) that there are no offsets or defenses to the payment of the Indebtedness,
(iv) that the Note and this Mortgage are valid, legal and binding obligations
and have not been modified, except as specified in such Compliance Certificate
and (v) that there is no condition or event which constitutes an Event of
Default or which, after notice or lapse of time or both, would constitute an
Event of Default or, if any such condition or event exists, specifying the
nature and period of existence thereof and what action Mortgagor is taking or
proposes to take with respect thereto.

(b) Within five (5) days after a request therefor by Mortgagee, Mortgagor will
furnish to Mortgagee estoppel certificates from any of the lessees under the
Leases, as required by their respective Leases.

4.04.02 Notice by Mortgagor. Mortgagor shall give prompt notice to Mortgagee of
(a) a default or Event of Default, (b) any notice given or any other action
taken or, to Mortgagor’s knowledge, intended to be taken by (i) a tenant under
any Lease, (ii) a holder of any indebtedness of Mortgagor or otherwise
encumbering the Mortgaged Property, or (iii) any other Person, if such notice is
given or such other action is taken with respect to (x) a claimed default under
such Lease or other indebtedness, (y) a default or Event of Default under this
Mortgage, or (z) a claimed default involving a potential liability in excess of
$25,000, under any other indenture, lease, assignment, agreement or other
instrument to which Mortgagor or any Guarantor is a party or by which it or the
Mortgaged Property may be bound or affected, (c) any lien that is filed against
the Mortgaged Property, and (d) any proceedings instituted by or against
Mortgagor in any federal or state court or by any governmental department,
agency or instrumentality, or any such proceedings threatened against Mortgagor
in any federal or state court or by any governmental department, agency or
instrumentality, affecting the Mortgaged Property or any portion thereof or
which, if adversely determined, would have a material adverse effect upon
Mortgagor’s business, assets or condition, financial or other, or upon the lien
of this Mortgage. Any notice so given shall specify the nature and period of
existence of such event or condition and what action Mortgagor or such Guarantor
is taking or causing to be taken and proposes to take or cause to be taken with
respect thereto and shall include a copy of any documents relevant thereto.

4.06 Books and Records; Financial Statements. Mortgagor covenants to keep
adequate records and books of account in which complete entries will be made in
accordance with generally accepted accounting principles consistently applied
reflecting all financial transactions of Mortgagor in respect of the Mortgaged
Property. Mortgagor shall deliver to Mortgagee the following financial and
reporting information:

 

24



--------------------------------------------------------------------------------

(a) Within 30 days after the last day of each of the first three fiscal quarters
in any fiscal year, Mortgagor’s unaudited balance sheets as of the end of such
quarter, presented fairly in accordance with income tax basis accounting and
certified as being true and correct by an officer’s certificate;

(b) Within 30 days after the last day of each calendar quarter in any fiscal
year, any and all property level financial information (including, without
limitation, rent rolls and income statements) with respect to the Mortgaged
Property;

(c) within 120 days after the last day of its fiscal year, Mortgagor’s
statements of income and statements of changes in cash flow for such year and
balance sheets as of the end of such year, which financial statements shall
include, without limitation, reasonable details as to earnings and expenses with
respect to the operation of the Mortgaged Property, in each case presented
fairly in accordance with income tax basis accounting and certified as being
true and correct by an officer’s, manager’s or member’s certificate; and

(d) such other information and data with respect to the business, operations,
affairs, prospects, condition, properties and assets of Mortgagor, each
Guarantor and the Mortgaged Property as Mortgagee may from time to time
reasonably request.

4.07 Single Purpose Entity Covenants. Mortgagor covenants and agrees that, as of
the date hereof and so long as any of the Loan Documents shall remain in effect:

(a) It is and intends to remain solvent and it has paid and will pay its debts
and liabilities (including employment and overhead expenses) from its own assets
as the same shall become due.

(b) It has complied and will comply with the provisions of its certificate of
formation.

(c) It has done or caused to be done and will, to the extent under its control,
do all things necessary to observe corporate formalities and to preserve its
existence.

(d) It has maintained and will maintain all of its books, records, financial
statements and bank accounts separate from those of its Affiliates, its members
and any other Person, and it will file its own tax returns, if any, which are
required by law (except to the extent consolidation is required under income tax
basis accounting or as a matter of law).

(e) It has been, is and will be, and at all times will hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate), shall correct any known misunderstanding regarding its status as
a separate entity, shall conduct business in its own name, shall not identify
itself or any of its Affiliates as a division or part of the other, and shall
pay to any Affiliate that incurs costs for office space and administrative
services that it uses, the amount of such costs allocable to its use of such
office space and administrative services.

 

25



--------------------------------------------------------------------------------

(f) It has not owned and will not own any property or any other assets other
than the Collateral and cash or other assets in connection therewith.

(g) It has not engaged and will not engage in any business other than the
acquisition, ownership, financing and disposition of the Collateral in
accordance with the applicable provisions of the Loan Documents.

(h) It has not entered into, and will not enter into, any contract or agreement
with any of its Affiliates, except upon terms and conditions that are
substantially similar to those that would be available on an arm’s-length basis
with Persons other than such Affiliate.

(i) It has not incurred and will not incur any indebtedness or obligation,
secured or unsecured, direct or indirect, absolute or contingent (including
guaranteeing any obligation), other than (A) obligations under the Loan
Documents and (B) unsecured trade payables, in an aggregate amount not to exceed
$100,000.00 at any one time outstanding, incurred in the ordinary course of
acquiring, owning, financing and disposing of the Collateral; provided, however,
that any such trade payables incurred by Mortgagor shall be paid within 60 days
of the date incurred.

(j) It has not made and will not make any loans or advances to any other Person,
and shall not acquire obligations or securities of any member or any Affiliate
of any member or any other Person.

(k) It will maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations.

(l) It shall not seek its dissolution, liquidation or winding up, in whole or in
part, or suffer any Change of Control, or consolidation or merger with respect
to Mortgagor.

(m) It will not commingle its funds and other assets with those of any of its
Affiliates or any other Person.

(n) It has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any of its Affiliates or any other Person.

(o) It has not held and will not hold itself out to be responsible for the debts
or obligations of any other Person.

(p) It shall not take any of the following actions: (i) permit its members to
dissolve or liquidate Mortgagor, in whole or in part; (ii) consolidate or merge
with or into any other entity or convey or transfer all or substantially all of
its properties and assets to any entity;

 

26



--------------------------------------------------------------------------------

or (iii) institute any proceeding to be adjudicated as bankrupt or insolvent, or
consent to the institution of bankruptcy or insolvency proceedings against it,
or file a petition or answer or consent seeking reorganization or relief under
the Bankruptcy Code, or effect any similar procedure under any similar law, or
consent to the filing of any such petition or to the appointment of a receiver,
rehabilitator, conservator, liquidator, assignee, trustee or sequestrator (or
other similar official) of Mortgagor or of any substantial part of its property,
or ordering the winding up or liquidation of its affairs, or make an assignment
for the benefit of creditors, or admit in writing its inability to pay its debts
generally as they become due, or take any action in furtherance of any of the
foregoing.

(q) It has no liabilities, contingent or otherwise, other than those normal and
incidental to the acquisition, ownership, financing and disposition of the
Mortgage Loan.

(r) It has conducted and shall conduct its business consistent with the
requirements of being a Single-Purpose Entity.

(s) It shall not hire or engage any employees.

ARTICLE 5

Events of Default; Remedies, etc.

5.01 Events of Default; Declaration of Note Due. If any one or more of the
following events (herein sometimes called “Events of Default”) shall occur:

(a) Mortgagor shall fail to pay interest due on account of the Loan, and such
failure shall continue for five (5) Business Days after the applicable
Remittance Date; or

(b) Mortgagor shall fail to pay the Obligations which are monetary in nature in
full on the Maturity Date; or

(c) Mortgagor shall default in the payment, when and as due and payable, of any
other indebtedness or other sums payable pursuant to the Note, this Mortgage, or
if Mortgagor shall be in default on any other mortgage or instrument encumbering
the Mortgaged Premises or any note or bond secured by any of the foregoing, or
if there shall be a default under any other mortgage or other instrument
securing payment due under the Note and such default shall continue for shall
continue for five (5) Business Days after the applicable due date; or

(d) Mortgagor shall default in the due performance or observance of any term of
Sections 2.01, 2.02, 2.03, 2.04, 2.06, 2.08, 2.09, 2.18 or 9.03 hereof and such
default shall continue for ten (10) days from notice thereof sent by Mortgagee
to Mortgagor; or

(e) Mortgagor shall default in the due performance or observance of any term of
Sections 3.01 or 4.07 hereof;

 

27



--------------------------------------------------------------------------------

(f) Mortgagor shall default in the due performance or observance of any of the
terms of this Mortgage, the Note or any of the other Loan Documents other than
those referred to in subdivisions (a), (b), (c), (d) and (e) of this
Section 5.01 hereof, and such breach or failure to perform is not remedied
within thirty (30) days after notice thereof to Mortgagor from Mortgagee,
provided, however, that if such breach or failure is not capable of being cured
within thirty (30) days, then the time to cure shall be extended for an
additional period, not to exceed sixty (60) days, so long as Mortgagor commences
the curing of such default within thirty (30) days after notice thereof to
Mortgagor, and thereafter diligently prosecutes the curing thereof; or

(g) any warranty, representation or other statement made by or on behalf of
Mortgagor in or pursuant to this Mortgage or in connection with the application
of the loan secured hereby (including, without limitation, any financial
statement delivered pursuant to Section 4.06 hereof) shall have been incorrect
or untrue in any material respect when made or repeated or deemed to have been
made or repeated; or

(h) Mortgagor or any Guarantor shall make an assignment for the benefit of
creditors, or shall be generally not paying its debts as they become due, or
shall commence a case under the federal bankruptcy laws, or shall file any
petition or answer or take any action seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, or shall file an
answer or admitting or not contesting the material allegations of a petition
against it in any such proceeding, or shall seek or consent to or acquiesce in
the appointment of any trustee, custodian, receiver or liquidator of Mortgagor
or any Guarantor, or any material part of its properties or assets, or if
Mortgagor or any Guarantor shall take any action for the purpose of the
foregoing; or

(i) within sixty (60) days after the commencement of an action against Mortgagor
or any Guarantor seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, such action shall not have been dismissed or
all orders entered therein or proceedings thereunder affecting its business,
operations and properties stayed, or if the stay of any such order or proceeding
shall thereafter be set aside, or if, within sixty (60) days after the
appointment, without the consent or acquiescence of Mortgagor or the Guarantor,
of any trustee, custodian, receiver or liquidator of Mortgagor or any Guarantor,
or of any material part of its properties or assets, such appointment shall not
have been vacated; or

(j) a final non-appealable judgment by any competent court in the United States
of America for the payment of money in an amount greater than $50,000.00 shall
have been rendered against Mortgagor or either Guarantor, and remained
undischarged or unpaid for a period of ninety (90) days, during which period
execution of such judgment is not effectively stayed by bonding over or other
means acceptable to Mortgagee; or

(k) Mortgagor shall take any action looking to its dissolution or liquidation;
or

(l) subsequent to the date of this Mortgage the laws of the state in which the
Mortgaged Property is located shall be changed by statutory enactment, judicial
decision,

 

28



--------------------------------------------------------------------------------

regulation or otherwise, so as (i) to deduct from the value of land for the
purpose of taxation (for state, county, municipal or other purpose) any lien or
charge thereon, or (ii) to change the taxation of mortgages or debts secured by
land or the manner of collecting any such taxation, so as to affect this
Mortgage, and thereafter, within 30 days following receipt of a written request
from Mortgagee, Mortgagor shall have failed to enter into a lawful and binding
agreement with Mortgagee, satisfactory in substance and form to Mortgagee,
obligating Mortgagor to reimburse Mortgagee for any increase in taxation imposed
on Mortgagee by reason of any of the foregoing; or

(m) Mortgagor, its principals or any of their successors or assigns, shall make
any conveyance of all or any part of the Mortgaged Property or any direct or
indirect interest in Mortgagor that is not specifically permitted hereunder; or

(n) the Guarantors shall default in the full and timely performance of any
obligation under the Guaranty; or

(o) there shall be any default, beyond applicable grace periods under any
mortgage, or any note secured by any mortgage, which is prior, equal or
subordinate to the lien of this Mortgage or the mortgagee under any such prior,
equal or subordinate mortgage commences a foreclosure action in connection with
such mortgage; or

(p) any act or omission on or relating to the Mortgaged Property or any part
thereof or any interest therein shall render it to or any such part or interest
subject to forfeiture under applicable law; or

(q) the amendment or modification of any mortgage, or any note secured by any
mortgage, which is prior, equal or subordinate to the lien of this Mortgage; or

(r) Mortgagor’s failure to cure any violations of laws or ordinances affecting
or which may be interpreted to affect the Mortgaged Property within fifteen
(15) days of Mortgagor’s becoming aware of such violation; or

(s) there shall be any demolition or material alteration of any of the
improvements on the Mortgaged Property without Mortgagee’s prior written
consent;

then and in any such event (i) interest at the Default Rate shall be due and
payable on the principal of and (to the extent permitted by law) interest and
other charges thereon as due under the Note at the time outstanding together
with all other indebtedness secured hereby, from the date of the Event of
Default until actual receipt by Mortgagee of payment in full of the Indebtedness
and (ii) Mortgagee may, at any time after the occurrence of any Event of
Default, declare, by written notice to Mortgagor, the entire principal balance
of the indebtedness evidenced by the Note, and all other indebtedness secured
hereby to be due and payable upon the date specified in such notice and upon
such date the same shall become due and payable, together with interest accrued
thereon, without presentment, demand, protest or notice, all of which Mortgagor
hereby waives. Mortgagor will pay on demand all costs and expenses

 

29



--------------------------------------------------------------------------------

(including reasonable attorneys’ fees and expenses) incurred by or on behalf of
Mortgagee in enforcing this Mortgage or the Note, or occasioned by any default
or Event of Default under this Mortgage, or incurred in connection with any
foreclosure action or other proceeding brought by Mortgagee to enforce and
protect its rights and interest under the Mortgage or Note. Without limiting the
foregoing, Mortgagee shall have the right to recover all such costs and
expenses, including reasonable attorneys’ fees and expenses, in any judgment of
foreclosure and sale. For purposes of this Section 5.01, the rendering of a
judgment in an action to foreclose this Mortgage shall not be deemed “payment in
full of the Indebtedness” and it is the intention of the Mortgagee and Mortgagor
that any such judgment shall bear interest at the Default Rate.

5.02 Security Agreement; Legal Proceedings; Foreclosure, etc. This Mortgage is
both a real property mortgage and a “security agreement” within the meaning of
the Uniform Commercial Code. The Mortgaged Property includes both real and
personal property and all other rights and interests, whether tangible or
intangible in nature, of Mortgagor in the Mortgaged Property. Mortgagor by
executing and delivering this Mortgage has granted and hereby grants to
Mortgagee, as security for the Indebtedness, a security interest in the
Mortgaged Property to the full extent that the Mortgaged Property may be subject
to the Uniform Commercial Code. If an Event of Default shall have occurred and
be continuing, Mortgagee at any time may, at its election, do one or more of the
following: (i) Mortgagee may proceed at law or in equity or otherwise to enforce
the payment of the Note at the time outstanding in accordance with the terms
hereof and thereof, (ii) Mortgagee may foreclose the lien of this Mortgage as
against all or any part of the Mortgaged Property and have the same sold under
the judgment or decree of a court of competent jurisdiction, or Mortgagee may,
in an uncontested foreclosure, foreclose the lien of this Mortgage as against
all or any part of the Mortgaged Property and have the same sold pursuant to any
non-judicial foreclosure remedy available to mortgagees under applicable law,
and/or (iii) Mortgagee may exercise any or all of the remedies of a secured
party under the Uniform Commercial Code with respect to any personal property
covered hereby. If Mortgagee should proceed to dispose of any personal property
in accordance with the provisions of the Uniform Commercial Code, five (5) days’
notice by Mortgagee to Mortgagor shall be deemed to be commercially reasonable
notice under any provision of the Uniform Commercial Code requiring notice.
Mortgagor, however, agrees that all other property of every nature and
description, whether real or personal, covered by this Mortgage, together with
all personal property used on or in connection with the Mortgaged Property or
any business conducted thereon by the Mortgagor and covered by separate security
agreements, are encumbered as one unit, that this Mortgage and such security
interests, at Mortgagee’s option, may be foreclosed or sold in the same
proceeding, and that all property encumbered (both realty and personalty), at
Mortgagee’s option, may be sold as such in one unit as a going business, subject
to the provisions of applicable law. In any action service of process may be
made upon the Mortgagor by mailing a copy of the papers to be served to the
Mortgagor at the address set forth on the first page hereof, and such service
shall be deemed complete upon the posting of such papers in any mail box
regularly maintained by the United States Post Office.

This Mortgage shall constitute a security agreement for purposes of the Uniform
Commercial Code.

 

30



--------------------------------------------------------------------------------

5.03 Power of Sale. Upon or at any time the occurrence of an Event of Default,
Mortgagee may, either with or without entry or taking possession of the
Mortgaged Property as provided in this Mortgage or otherwise, personally or by
its agents or attorneys and without prejudice to the right to bring an action
for foreclosure of this Mortgage, sell the Mortgaged Property or any part
thereof pursuant to any procedures provided by applicable law, and all estate,
right, title, interest, claim and demand therein, and right of redemption
thereof, at one or more sales in its entirety or in parcels, and at such time
and place upon such terms and after such notice thereof as may be required or
permitted by applicable law. All notices relating to or in connection with such
a sale or under any applicable law pertaining thereto shall be in writing and
shall be deemed by sufficient given or served for all purposes when delivered
(i) by personal service or courier service, and shall be deemed given on the
date when signed for or, if refused, when refused by Mortgagor’s agent, or
(ii) by United States certified mail, return receipt requested, postage prepaid,
and shall be deemed given two (2) days after being sent, to any party hereto at
its applicable address as set forth herein. For purposes hereof, notices may be
given by Mortgagee or by its attorneys.

5.04 Purchase of Mortgaged Property by Mortgagee. Mortgagee may be a purchaser
of the Mortgaged Property or of any part thereof or of any interest therein at
any sale thereof, whether pursuant to foreclosure or otherwise, and may apply
upon the purchase price thereof the indebtedness secured hereby owing to
Mortgagee. Mortgagee shall, upon any such purchase, acquire good title to the
properties so purchased, free of the lien of this Mortgage and free of all
rights of redemption in Mortgagor.

5.05 Waiver of Appraisement, Valuation, etc. Mortgagor hereby waives, to the
fullest extent it may lawfully do so, the benefit of all appraisement,
valuation, stay, extension and redemption laws now or hereafter in force and all
rights of marshalling in the event of any sale of the Mortgaged Property or any
part thereof or any interest therein.

5.06 Sale a Bar Against Mortgagor. Any sale of the Mortgaged Property or any
part thereof or any interest therein under or by virtue of this Mortgage,
whether pursuant to foreclosure or otherwise, shall forever be a bar against
Mortgagor.

5.07 Sale in One or More Parcels. If this Mortgage is foreclosed, the Mortgaged
Property, or any interest therein, may at Mortgagee’s discretion, be sold in one
or more parcels or in several interests or portions in any order or manner.

5.08 Application of Proceeds of Sale and Other Moneys. The proceeds of any sale
of the Mortgaged Property or any part thereof or any interest therein under or
by virtue of this Mortgage, whether pursuant to foreclosure or otherwise, and
all other moneys at any time held by Mortgagee as part of the Mortgaged
Property, shall be applied as follows:

First: to the payment of the costs and expenses of such sale (including, without
limitation, attorneys’ fees and expenses, the cost of evidence of title and the
costs and expenses, if any, of taking possession of, retaining custody over,
repairing, managing, operating, maintaining and preserving the Mortgaged
Property or any part hereof prior to such sale), all

 

31



--------------------------------------------------------------------------------

costs and expenses of any receiver of the Mortgaged Property or any part
thereof, and any taxes, assessments or charges prior to the lien of this
Mortgage, which Mortgagee may consider necessary or desirable to pay;

Second: to the payment of any indebtedness secured by this Mortgage, other than
indebtedness with respect to the Note at the time outstanding, which Mortgagee
may consider necessary or desirable to pay;

Third: to the payment of all amounts of principal of, premium, if any, and
interest and other charges at the time due and payable on the Note at the time
outstanding (whether due by reason of maturity or as an installment of interest
or by reason of any prepayment requirement or by declaration of acceleration or
otherwise), including interest at the Default Rate on any overdue principal and
premium, if any, and (to the extent permitted under applicable law) on any
overdue interest; and in case such moneys shall be insufficient to pay in full
the amounts so due and unpaid upon the Note at the time outstanding, then,
first, to the payment of all amounts of interest and other charges at the time
due and payable on the Note, and second to the payment of all amounts of
principal at the time due and payable on the Note; and

Fourth: the balance, if any, held by Mortgagee after payment in full of all
amounts referred to in subdivisions First, Second and Third above, shall, unless
a court of competent jurisdiction may otherwise direct by final order not
subject to appeal, be paid to or upon the direction of Mortgagor.

5.09 Appointment of Receiver. If an Event of Default shall have occurred and be
continuing, then for so long as, and until, the indebtedness secured hereby is
repaid in full, Mortgagee shall, as a matter of right and without regard to the
adequacy of any security for the indebtedness secured hereby and without regard
to whether Mortgagee has commenced an action to foreclose the lien of this
Mortgage and without requirement for prior notice, be entitled to the
appointment of a receiver for all or any part of the Mortgaged Property, whether
such receivership be part of the Mortgaged Property or otherwise, and without
regard to the nature of the action in which the appointment of a receiver is
sought, and Mortgagor hereby consents to, and waives prior notice of, the
appointment of such a receiver and will not oppose any such appointment.
Mortgagee may also seek a temporary restraining order or other injunctive relief
with respect to any act of omission constituting an Event of Default.

5.10 Possession, Management and Income. If an Event of Default shall have
occurred and be continuing, Mortgagee, without notice to Mortgagor, may enter
upon and take possession of the Mortgaged Property or any part thereof by force,
summary proceeding, ejectment or otherwise and may remove Mortgagor and all
other Persons and any and all property therefrom and may hold, operate,
maintain, repair, preserve and manage the same and receive all earnings, income,
rents, issues and proceeds accruing with respect thereto or any part thereof.
Mortgagor, if it is then the occupant of the Mortgaged Property or any part
thereof, shall immediately surrender possession of the space so occupied to
Mortgagee and if Mortgagor is permitted to remain in possession, the possession
shall be as a month-to-month tenant of Mortgagee, and, on demand, Mortgagor
shall pay to Mortgagee monthly, in advance, a fair

 

32



--------------------------------------------------------------------------------

market rental as determined by Mortgagee, for the space so occupied, and in
default thereof Mortgagor may be dispossessed by the usual summary proceedings.
Mortgagee shall be under no liability for or by reason of any such taking of
possession, entry, removal or holding, operation or management, except that any
amounts so received by Mortgagee shall be applied to pay all reasonable costs
and expenses of so entering upon, taking possession of, holding, operating,
maintaining, repairing, preserving, and managing the Mortgaged Property or any
part thereof, and any taxes, assessments or other charges prior to the lien and
security interest of this Mortgage which Mortgagee may consider necessary or
desirable to pay, and any balance of such amounts shall be applied as provided
in Section 5.08. The covenants herein contained may be enforced by a receiver of
the Mortgaged Property or any part thereof.

5.11 Right of Mortgagee to Perform Mortgagor’s Covenants, etc. If Mortgagor
shall fail to make any payment or perform any act required to be made or
performed hereunder, Mortgagee, without notice to or demand upon Mortgagor, and
without waiving or releasing any obligation or default, may (but shall be under
no obligation to) at any time thereafter make such payment or perform such act
for the account and at the expense of Mortgagor, and may enter upon the
Mortgaged Property for such purpose and take all such action thereon as, in
Mortgagee’s opinion, may be necessary or appropriate therefor. No such entry and
no such action shall be deemed an eviction of any tenant of the Mortgaged
Property or any part thereof. All sums so paid by Mortgagee and all costs and
expenses (including, without limitation, attorneys’ fees and expenses) so
incurred, together with interest thereon at the Default Rate from the date of
payment or incurring, shall constitute additional indebtedness secured by this
Mortgage and shall be paid by Mortgagor to Mortgagee on demand.

5.12 Remedies, etc., Cumulative. Each right, power and remedy of Mortgagee
provided for in this Mortgage or now or hereafter existing at law or in equity
or by statute or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power or remedy provided for in this Mortgage or
now or hereafter existing at law or in equity or by statute or otherwise, and
the exercise or beginning of the exercise by Mortgagee of any one or more of the
rights, powers or remedies provided for in this Mortgage or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by Mortgagee of any or all such other rights,
powers or remedies.

5.13 Provisions Subject to Applicable Law. All rights, powers and remedies
provided in this Mortgage may be exercised only to the extent that the exercise
thereof does not violate any applicable provisions of law and are intended to be
limited to the extent necessary so that they will not render this Mortgage
invalid, unenforceable or not entitled to be recorded, registered or filed under
the provisions of any applicable law. If any term of this Mortgage or any
application thereof shall be invalid or unenforceable, the remainder of this
Mortgage and any other application of such term shall not be affected thereby.

5.14 No Waiver, etc. No failure by Mortgagee or any holder of the Note to insist
upon the strict performance of any term hereof or thereof, or to exercise any
right, power or remedy consequent upon a breach hereof or thereof, shall
constitute a waiver of any such term or of any such breach. No waiver of any
breach shall affect or alter this Mortgage, which shall continue in

 

33



--------------------------------------------------------------------------------

full force and effect with respect to any other then existing or subsequent
breach. By accepting payment of any amount secured hereby before or after its
due date, neither Mortgagee nor any holder of the Note shall be deemed to waive
its right either to require prompt payment when due of all other amounts payable
hereunder or to declare a default for failure to effect such prompt payment. By
accepting any payment of interest at the regular rate specified in the Note,
neither Mortgagor nor any holder of the Note shall be deemed to have waived any
default or Event of Default or to have waived its right to collect interest at
the Default Rate. Any and all special notations or endorsements on checks by
Mortgagor to Mortgagee shall be of no effect against Mortgagee and will not
result in an accord and satisfaction.

5.15 Compromise of Actions, etc. Any action, suit or proceeding brought by
Mortgagee pursuant to any of the terms of this Mortgage or otherwise, and any
claim made by Mortgagee hereunder may be compromised, withdrawn or otherwise
dealt with by Mortgagee without any notice to or approval of Mortgagor, except
as shall be required by law and cannot be waived.

5.16 Mortgagor Personally Liable. Each Person constituting the Mortgagor shall
be personally and jointly and severally liable for the entire indebtedness
(including interest and other charges thereon) due under the Note and this
Mortgage, and Mortgagee (in addition to its other rights hereunder) is hereby
expressly permitted to attempt to collect and to collect said sums in any order
it chooses from any or all Persons constituting the Mortgagor, the foreclosure
and sale of the Mortgaged Property, or any combination of the foregoing. No
release (regardless of consideration) by Mortgagee of any Person constituting
the Mortgagor shall be deemed a release of any other Person constituting
Mortgagor and each Person constituting the Mortgagor hereby waives notice of any
such release.

5.17 Mortgage Includes All Mortgaged Property. Upon the foreclosure of this
Mortgage and the sale of the Mortgaged Property resulting therefrom including to
Mortgagee or its designee, and regardless of the amount bid at the foreclosure
sale and whether or not there is a deficiency remaining on the Note, the
purchaser shall acquire all of Mortgagor’s interest in and to all of the
Mortgaged Property including, without limitation, the proceeds relating to all
or any part thereof. By way of example, without implied limitation, the
purchaser shall be deemed to have acquired all tax refunds, insurance proceeds
and any other claims attributable to the Mortgaged Property even if actually
received or collected after such foreclosure sale.

5.18 Actions and Proceedings. Mortgagee has the right to appear in and defend
any action or proceeding brought with respect to the Mortgaged Property and to
bring any action or proceeding, in the name and on behalf of Mortgagor, which
Mortgagee, in its discretion, decides should be brought to protect its interest
in the Mortgaged Property. Mortgagee is hereby granted an irrevocable power of
attorney, coupled with an interest, to act, after the occurrence of an Event of
Default, in the stead of Mortgagor for the purpose of commencing, continuing
and/or maintaining any tax certiorari proceeding in respect of the Mortgaged
Property for any period, whether before, during or after the date of such Event
of Default. Mortgagee shall, at its option, be subrogated to the lien of any
mortgage or other security instrument discharged in whole or in part by the
Indebtedness, and any such subrogation rights shall constitute additional
security for the payment of the Indebtedness.

 

34



--------------------------------------------------------------------------------

5.19 Waiver of Counterclaim. Mortgagor hereby waives the right to assert a
counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against it by Mortgagee, and Mortgagor and Mortgagee each
hereby waives any right it may have to trial by jury in any action or proceeding
brought by either party hereto against the other or in any counterclaim asserted
by Mortgagee against Mortgagor, or in any matters whatsoever arising out of or
in any way connected with this Mortgage, the Note, any other documents executed
in connection therewith, or the Indebtedness.

5.20 Marshalling and Other Matters. Mortgagor hereby waives, to the extent
permitted by law, the benefit of all appraisement, valuation, stay, extension,
reinstatement and redemption laws now or hereafter in force and all rights of
marshalling in the event of any sale hereunder of the Mortgaged Property or any
part thereof or any interest therein. Further, Mortgagor hereby expressly waives
any and all rights of redemption from sale under any order or decree of
foreclosure of this Mortgage on behalf of Mortgagor, and on behalf of each and
every person acquiring any interest in or title to the Mortgaged Property
subsequent to the date of this Mortgage and on behalf of all persons to the
extent permitted by applicable law.

5.21 Remedies of Mortgagor. Mortgagor understands and agrees that in no event
shall Mortgagee (or any of its partners, shareholders, trustees, officers,
directors, employees, agents, attorneys or representatives) have any personal
liability hereunder or be liable for any consequential damages hereunder. In
particular but without implied limitation, in the event that a claim or
adjudication is made that Mortgagee has acted unreasonably or has unreasonably
delayed acting in any case where by law or under the Note, this Mortgage or
other documents executed in connection therewith, it has an obligation to act
reasonably or promptly, Mortgagee shall not be liable for any monetary damages,
and Mortgagor’s exclusive remedies shall be limited to injunctive relief or
declaratory judgment.

ARTICLE 6

Representations and Warranties

Mortgagor represents, warrants and covenants and agrees that, as of the date of
delivery of this Mortgage:

6.01 Organization, Standing, etc., of Mortgagor. Mortgagor is duly incorporated,
validly existing and in good standing under the laws and regulations of the
state of Mortgagor’s formation and is duly licensed, qualified, and in good
standing in every state where such licensing or qualification is necessary for
the transaction of Mortgagor’s business.

6.02 Compliance with Other Instruments, etc. The Loan Documents have been or
will be duly executed and delivered by Mortgagor. The Loan Documents constitute
the legal, valid and binding obligations of Mortgagor, enforceable against
Mortgagor in accordance with their respective terms subject to bankruptcy,
insolvency, and other limitations on creditors’ rights generally and to
equitable principles.

 

35



--------------------------------------------------------------------------------

6.03 Non-Contravention. Neither the execution and delivery of the Loan
Documents, nor consummation by Mortgagor of the transactions contemplated by the
Loan Documents (or any of them), nor compliance by Mortgagor with the terms,
conditions and provisions of the Loan Documents (or any of them) will conflict
with or result in a breach of any of the terms, conditions or provisions of
(i) the organizational documents of Mortgagor, (ii) any contractual obligation
to which Mortgagor is now a party or the rights under which have been assigned
to Mortgagor or the obligations under which have been assumed by Mortgagor or to
which the assets of Mortgagor are subject or constitute a default thereunder, or
result thereunder in the creation or imposition of any lien upon any of the
assets of Mortgagor, other than pursuant to the Loan Documents, (iii) any
judgment or order, writ, injunction, decree or demand of any court applicable to
Mortgagor, or (iv) any applicable Requirement of Law, in the case of clauses
(ii)-(iv) above, to the extent that such conflict or breach would have a
material adverse effect upon Mortgagor’s ability to perform its obligations
hereunder. Mortgagor has all necessary licenses, permits and other consents from
Governmental Authorities necessary to acquire, own and sell the Mortgaged
Property and for the performance of its obligations under the Loan Documents.

6.04 Litigation, etc. Except for the matters disclosed in writing to Mortgagee,
there is no action, suit, proceeding, investigation, or arbitration pending or,
to the best knowledge of Mortgagor, threatened against Mortgagor or either
Guarantor.

6.05 No Violations, etc. Mortgagor is in compliance in all respects with all
governmental laws, rules and regulations and other requirements which are
applicable to the Mortgaged Property or any part thereof, or any use or
condition of the Mortgaged Property or any part thereof. Mortgagor has no
knowledge of any violation, nor is there any notice or other record of
violation, of any zoning, health, safety, building, fire, labor, environment, or
other statute, ordinance, rule, regulation or restriction applicable to the
Mortgaged Property or any part or use thereof.

6.06 Use of Proceeds. Mortgagor has applied and will apply the proceeds of the
Note for such purpose as does not and will not constitute a use of any part
thereof, directly or indirectly, for the purpose of purchasing or carrying any
“margin security” within the meaning of Regulation G, 12 C.F.R. 207, as amended,
and no part of the proceeds of the Note was used or will be used for the purpose
(whether immediate, incidental or ultimate) of “purchasing” or “carrying” any
“margin security” within the meaning of such Regulation G or for the purpose of
reducing or retiring any indebtedness which was originally incurred for any such
purpose. Mortgagor does not own or have any present intention of acquiring any
such margin security and will not otherwise knowingly take or permit any action
which would involve a violation of such Regulation G or any other Regulation of
the Board of Governors of the Federal Reserve System.

6.07 Easements and Utility Services. Mortgagor has all easements, including
those for use, maintenance, repair and replacement of and access to structures,
facilities or space for support, mechanical systems, utilities (including water
and sewage disposal) and any other

 

36



--------------------------------------------------------------------------------

private or municipal improvements, services and facilities, necessary for the
proper operation, repair, maintenance, occupancy and use of the Mortgaged
Property for its current and any proposed uses. Electric, gas, sewer and water
facilities and all other necessary utilities are available in sufficient
capacity to satisfactorily service the Mortgaged Property.

6.08 Disclosure. Neither this Mortgage nor any other document or certificate
furnished to Mortgagee or to counsel for Mortgagee in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading.

6.09 Offering of the Note. Neither Mortgagor nor anyone acting on its behalf has
directly or indirectly offered the Note or any part thereof or any similar
instrument for sale to, or solicited any offer to buy any of the same from,
anyone other than Mortgagee. Neither the Mortgagor nor anyone acting on its
behalf has taken or will take any action which would subject the issuance of the
Note to the provisions of Section 5 of the Securities Act of 1933, as amended,
or similar state or local laws.

6.10 Broker. Mortgagor has not dealt with any broker, investment banker, agent,
or other Person who may be entitled to any commission or compensation in
connection with the sale of the Purchased Loan pursuant to the Loan Documents,
other than Broker. Mortgagor shall pay Broker a commission pursuant to a
separate written agreement on the Closing Date.

6.11 No Default. No Default or Event of Default exists under or with respect to
the Loan Documents.

6.12 Consents. No consent, approval or other action of, or filing by Mortgagor
with, any Governmental Authority or any other Person is required to authorize,
or is otherwise required in connection with, the execution, delivery and
performance of any of the Loan Documents (other than consents, approvals and
filings that have been obtained or made, as applicable).

6.13 Ownership. The membership interests in Mortgagor are owned as set forth in
the organizational chart delivered o Mortgagee

6.14 Organizational Documents. Mortgagor has delivered to Mortgagee certified
copies of its organizational documents, together with all amendments thereto, if
any.

6.15 Federal Regulations. Mortgagor is not required to register as an
“investment company” under the Investment Company Act of 1940, as amended.

6.16 Taxes. Mortgagor has filed or caused to be filed all tax returns which to
the knowledge of Mortgagor would be delinquent if they had not been filed on or
before the date hereof and has paid all taxes shown to be due and payable on or
before the date hereof on such returns or on any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it and
any of its assets by any Governmental Authority except for any

 

37



--------------------------------------------------------------------------------

such taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided in accordance with Income Tax Basis accounting; no tax liens
have been filed against any of Mortgagor’s assets and, to Mortgagor’s knowledge,
no claims are being asserted with respect to any such taxes, fees or other
charges.

6.17 Leases. There are no leases or other occupancy agreements, written or oral,
with respect to the Premises other than as set forth on the Rent Roll. Mortgagor
has delivered to Mortgagee true, correct and complete copies of all of the
Leases, and any amendments or supplements thereto, and all of the Leases are in
full force and effect. Except as set forth in the Rent Roll, there are no
defaults under the Leases and no event has occurred which, with the giving of
notice or the passage of time, would constitute a default under the Leases.

6.18 Condemnation. Mortgagor has not received written notice of any pending or
threatened condemnation or eminent domain proceedings that would affect the
Premises.

ARTICLE 7

Definitions

7.01 Definitions. For all purposes of this Mortgage, the following terms have
the following respective meanings unless the context otherwise requires:

Acceptable First Mortgage Financing: the meaning specified in Section 2.01
hereof.

Affiliate: shall mean, when used with respect to any specified Person, any other
Person directly or indirectly controlling, controlled by, or under common
control with, such Person.

Assignment of Contracts: shall mean that certain Collateral Assignment of
Agreements, Permits and Contracts, dated as of the date hereof, by Mortgagor in
favor of Mortgagee.

Assignment of Leases: shall mean that certain Assignment of Leases and Rents,
dated as of the date hereof, by Mortgagor in favor of Mortgagee. Assignment of
Management Agreement: shall mean that certain Assignment of Management Agreement
and Subordination of Management Fees, dated as of the date hereof, by and among
Mortgagor, Mortgagee and Manager.

Business Day: shall mean any day other than a Saturday, Sunday or other day upon
which banks in the State of New York are authorized or required by law to be
closed.

Change of Control: shall mean that the following shall occur without the prior
written consent of Mortgagee: Thompson National Properties and/or TNP Strategic
Retail Trust Inc. shall at any time own less than 50% of the direct or indirect
beneficial interests in Mortgagor.

 

38



--------------------------------------------------------------------------------

Compliance Certificate: a certificate of the Mortgagor, executed and delivered
by a principal of the Mortgagor, or if the Mortgagor is an individual or
individuals, by such individual or individuals, setting forth in reasonable
detail the investigation upon which the matters set forth in such certificate
are based and the section of this Mortgage pursuant to which the certificate is
being delivered.

Control: shall mean the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise and
“controlling” and “controlled” shall have meanings correlative thereto.

Default: any condition or event which constitutes an Event of Default or which,
after notice or lapse of time or both, would constitute an Event of Default.

Due and Payable: when used with reference to the principal of, or premium or
interest on, or when referring to any and all other sums secured by this
Mortgage shall mean due and payable, whether at the monthly or other date of
payment or at the date of maturity specified in the Note or this Mortgage; or,
in the case of Impositions, the last day upon which any charge may be paid
without penalty and/or interest and/or without becoming a lien upon the
Mortgaged Property.

Eligibility Requirement: shall mean the requirement, with respect to the
applicable Person, that such Person (i) has a capital/statutory surplus or
shareholders’ equity of not less than $200,000,000 and (ii) regularly engages in
the business of making loans.

Environmental Indemnity: shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, by Guarantors in favor of Mortgagee.

Event of Default: the meaning specified in Section 5.01 hereof.

Furniture, Furnishings and Equipment: the meaning specified in the Granting
Clause.

Governmental Authority: shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government

Guarantors: shall mean Tony Thompson, an individual, and TNP Strategic Retail
Trust Inc., a Maryland corporation.

Guaranty: the meaning specified in Section 1.04 hereof.

 

39



--------------------------------------------------------------------------------

Herein, Hereof, Hereto and Hereunder: shall refer to this Mortgage and all
amendments, modifications, extensions and renewals hereof.

Impositions: the meaning specified in Section 2.04 hereof.

Improvements: the meaning specified in the Granting Clause.

Including: shall mean “including but not limited to”.

Institutional Lender: shall mean a Person which, as of the date of
determination, is either (i) a real estate investment trust, savings and loan
association, investment bank, insurance company, trust company, commercial
credit corporation, pension plan, pension fund or pension advisory firm, mutual
fund or Governmental Authority, provided that any such Person specified in this
clause (i) satisfies the Eligibility Requirement; (ii) an investment company,
money management firm or “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act of 1933, as amended, or an institutional
“accredited investor” within the meaning of Regulation D of the Securities Act
of 1933, as amended, provided that any such Person specified in this clause
(ii) satisfies the Eligibility Requirement, (iii) a Person substantially similar
to the Persons described in clauses (i) and (ii) of this definition, provided
that such Person satisfies the Eligibility Requirement, (iv) a Person which
Controls, is Controlled by or is under common Control with any of the Persons
described in clauses (i) through (iii) of this definition, provided that such
Person satisfies the Eligibility Requirement or (v) an investment fund, limited
liability company, limited partnership or general partnership in which a
Permitted Fund Manager or a Person that otherwise qualifies as an Institutional
Lender under clauses (i) through (iv) of this definition acts as general
partner, managing member or fund manager, provided that not less than 50% of the
direct or indirect beneficial interests of such investment fund, limited
liability company, limited partnership or general partnership are owned,
directly or indirectly, by Persons qualifying as an Institutional Lender under
clauses (i) through (iv) of this definition.

Insurance Requirements: the meaning specified in Section 2.05 hereof.

Land: the meaning specified in the recitals.

Leases: the meaning specified in the Granting Clause.

Legal Requirements: the meaning specified in Section 2.05 hereof.

Loan Documents: shall mean the Note, this Mortgage, the Assignment of Leases,
the Recourse Guaranty, the Environmental Indemnity, the Assignment of Contracts,
the Assignment of Management Agreement and each and every other document
executed and delivered in connection therewith.

 

40



--------------------------------------------------------------------------------

Manager: shall mean TNP Property Manager, LLC, a Delaware limited liability
company.

Maturity Date: shall mean October 31, 2014, or such earlier date as the Note may
be accelerated in accordance with the terms hereof or thereof.

Mortgage: this Mortgage, Security Agreement and Assignment of Leases and Rents,
dated the date hereof, between Mortgagor and Mortgagee.

Mortgaged Property: the meaning specified in the Granting Clause.

Note: the meaning specified in the Granting Clause.

Permitted Encumbrances: the meaning specified in Section 2.01 hereof.

Permitted Fund Manager: shall mean any Person that on the date of determination
is (i) a nationally-recognized manager of investment funds investing in debt or
equity interests relating to commercial real estate, (ii) investing through a
fund with committed capital of at least $250,000,000 and (iii) not subject to a
bankruptcy proceeding.

Person: a corporation, an association, a partnership, a limited liability
company or partnership, an entity, an organization, a business, an individual, a
trust, a government or political subdivision thereof or a governmental or
quasi-governmental agency.

Property: the same as the Mortgaged Property.

Recourse Guaranty: shall mean that certain Recourse Guaranty, dated as of the
date hereof, by Guarantors in favor of Mortgagee.

Remittance Date: shall mean the first (1st) calendar day of each month, or the
next succeeding Business Day, if such calendar day is not a Business Day.

Rent Roll: the meaning specified in Section 2.09.05 hereof.

Single-Purpose Entity: shall mean a Person, other than an individual, which is
formed or organized solely for the purpose of owing, operating, managing and
developing, directly and subject to this mortgage, the Mortgaged Property, does
not engage in any business unrelated to the Mortgaged Property and the financing
thereof, does not have any assets other than the Mortgaged Property, or any
indebtedness other than as permitted by this mortgage, has its own separate
books and records and its own accounts, in each case which are separate and
apart from the books and records and accounts of any other Person, and holds
itself out as being a Person, separate and apart from any other Person.

State: the State of Illinois, in which the Mortgaged Property is located.

Taking: the meaning specified in Section 3.02 hereof.

 

41



--------------------------------------------------------------------------------

Total Destruction: the meaning specified in Section 3.04 hereof.

Total Taking: the meaning specified in Section 3.04 hereof.

ARTICLE 8

Miscellaneous

8.01 Further Assurances. Mortgagor at its expense will execute, acknowledge and
deliver all such instruments and take all such actions as Mortgagee from time to
time may reasonably request (a) to better subject to the lien and security
interest of this Mortgage all or any portion of the Mortgaged Property, (b) to
perfect, publish notice or protect the validity of the lien and security
interest of this Mortgage, (c) to preserve and defend the title to the Mortgaged
Property and the rights of Mortgagee therein against the claims of all persons
and parties so long as this Mortgage shall remain undischarged, (d) to better
subject to the lien and security interest of this Mortgage with respect to any
replacement or substitution for any Improvements or any other after-acquired
property, or (e) in order to further effectuate the purpose of this Mortgage and
to carry out the terms hereof and to better assure and confirm to the Mortgagee
its rights, powers and remedies hereunder. Mortgagor grants to Mortgagee an
irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to Mortgagee
at law and in equity, including without limitation such rights and remedies
available to Mortgagee pursuant to this Section 8.01.

8.02 Certificates. At Mortgagee’s request, Mortgagor shall without charge, at
any time and from time to time, deliver promptly to Mortgagee or its designee a
certificate duly executed by Mortgagor and each Guarantor certifying the
principal amount then outstanding hereon, or on the Note, the date to which
interest has been paid, and that no condition exists and no event has occurred
under this Mortgage or the Note which constitutes a default hereunder, or which,
with the passage of time or giving of notice or both, would constitute a default
hereunder or, if any such condition exists or event has occurred, specifying the
nature and period of existence thereof or the date of occurrence.

8.03 Additional Security. Without notice to or consent of Mortgagor, and without
impairment of the lien and rights created by this Mortgage, Mortgagee may accept
from Mortgagor or from any other Person additional security for the Note;
neither the giving of this Mortgage nor the acceptance of any such additional
security shall prevent Mortgagee from resorting, first, to such additional
security, or, first, to the security created by this Mortgage, or concurrently
to both, in any case without affecting Mortgagee’s lien and rights under this
Mortgage.

8.04 Notices, etc. Any notice, demand, statement, request or consent made
hereunder shall be in writing and shall be deemed to be received by the
addressee on the third day following the day such notice is deposited with the
United States Postal Service first class

 

42



--------------------------------------------------------------------------------

certified mail, return receipt requested, addressed to the address, as set forth
below, of the party to whom such notice is to be given, or to such other
addressee as either party shall in like manner designate in writing. The
addresses of the parties hereto are as follows:

Mortgagor:

TNP SRT Constitution Trail, LLC

c/o Thompson National Properties, LLC

1900 Main Street, Suite 700

Irvine, CA 92614

Attention: Christopher Lal, Esq., General Counsel

Facsimile: (949) 252-0212

With a copy to:

Hirschler Fleischer

The Edgeworth Building

2100 East Cary Street

Richmond, VA 23223

Attention: Thomas G. Voekler, Esq.

Facsimile: (804) 644-0957

Mortgagee:

TL DOF III Holding Corporation

c/o Torchlight Investors

230 Park Avenue

New York, NY 10169

Attention: Steve Schwartz

Facsimile: (212) 883-2955

With a copy to:

TL DOF III Holding Corporation

c/o Torchlight Investors

230 Park Avenue

New York, NY 10169

Attention: Abbey Kosakowski, Esq.

Facsimile: (212) 883-2888

And a copy to:

Herrick, Feinstein LLP

2 Park Avenue

New York, New York 10016

Attention: Dennis M. Sughrue, Esq.

Facsimile: (212) 545-3437

 

43



--------------------------------------------------------------------------------

Any notice, demand, statement, request or consent made hereunder to any other
holder of the Note, shall be sent to such address as such holder shall have
designated by notice in writing to Mortgagor, or, until an address is so
designated, to and at the address of the last holder so designating an address.
The foregoing insertion of Mortgagor’s mailing address shall be deemed to be a
request by Mortgagor that a copy of any notice of default and of any notice of
sale hereunder be mailed to Mortgagor at such address as provided by law.
Mortgagor hereby irrevocably appoints Thomas G. Voekler, Esq., having an address
at c/o Hirschler Fleischer, The Edgeworth Building, 2100 East Cary Street,
Richmond, VA 23223 as Mortgagor’s agent for the service of process (“Agent”) in
any action on the Note, this Mortgage or any other document executed in
connection therewith, and Agent hereby accepts such appointment. Mortgagor
hereby agrees that service of process on Mortgagor may be made solely by serving
Agent in any manner provided by law and that personal service upon Mortgagor is
hereby waived. Agent may resign as Agent hereunder provided that (i) Agent shall
give ten (10) days’ prior written notice thereof to Mortgagee, (ii) Agent shall
appoint a successor agent for the service of process on Mortgagor, which agent
must acknowledge in writing its acceptance of such appointment and must be an
attorney or law firm located within the State and (iii) Agent shall include in
its notice referred to in (i) above the name and address of the successor agent
and an original of the acceptance of the appointment referred to in (ii) above.
From and after the effective date of the notice referred to in the preceding
sentence, the successor agent shall be referred to as the “Agent” hereunder. The
rights given to Mortgagee in this Paragraph to just serve Agent shall be in
addition to Mortgagee’s permitted methods of service under applicable law and
nothing in this Paragraph shall limit or restrict Mortgagee to just serving
Agent and Mortgagee shall be permitted to otherwise serve Mortgagor in any
manner provided by law (with or without also serving Agent). Mortgagor shall not
be entitled to any notices of any nature whatsoever from Mortgagee except with
respect to matters for which this Mortgage specifically and expressly provides
for the giving of notice by Mortgagee to Mortgagor and except with respect to
matters for which Mortgagee is required by applicable law to give notice, and
Mortgagor hereby expressly waives the right to receive any notice from Mortgagee
with respect to any matter for which this Mortgage does not specifically and
expressly provide for the giving of notice by Mortgagee to Mortgagor.

8.05 Amendments and Waivers. This Mortgage, the Note, and any term hereof or
thereof may be amended, discharged or terminated and the observance of any term
of this Mortgage or the Note may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by an instrument in
writing signed by the party to be charged.

8.06 Expenses. Mortgagor will pay or cause to be paid (a) the cost of filing and
recording of this Mortgage, the Uniform Commercial Code financing statements and
any other documents to be filed or recorded in connection with the execution and
delivery hereof or thereof; (b) all taxes (including interest and penalties) at
any time payable in connection with the execution and delivery of this Mortgage
and any other instruments or agreements relating hereto

 

44



--------------------------------------------------------------------------------

or thereto, any amendment or waiver relating hereto or thereto, the issue and
acquisition of the Note and, where applicable, such filing and recording
(Mortgagor agreeing to indemnify Mortgagee in respect of such taxes, interest
and penalties); (c) the cost of Mortgagor’s performance of and compliance with
the terms and conditions of this Mortgage and of the other instruments mentioned
herein; (d) the cost of title insurance, reinsurance, security interest searches
and surveys required hereby or delivered in connection herewith; (e) the fees,
expenses and disbursements of Mortgagee’s counsel in connection with the subject
matter of this Mortgage and any amendments, releases or other actions or waivers
hereunder or in respect hereof; and (f) all reasonable out-of-pocket expenses
incurred by Mortgagee in connection herewith. Mortgagor shall indemnify and hold
Mortgagee harmless from and against all claims in respect of all fees of brokers
and finders payable in connection with this Mortgage.

8.07 Time. TIME IS OF THE ESSENCE with respect to all obligations of Mortgagor
under this mortgage.

8.08 Limitation on Interest. Under no circumstances shall Mortgagor be charged
under the Note or this Mortgage, more than the highest rate of interest which
lawfully may be charged by the holder of the Note and paid by the Mortgagor on
the indebtedness secured hereby. It is, therefore, agreed that if at any time
interest on the indebtedness secured hereby would otherwise exceed the highest
lawful rate, only such highest lawful rate shall be charged to or paid by
Mortgagor. Should any amount be paid to Mortgagee in excess of such legal rate,
such excess shall be deemed to have been paid in reduction of the principal
balance of the Note.

8.09 Miscellaneous. All the terms of this Mortgage shall apply to and be binding
upon the respective successors, assigns, heirs, legal representatives and
beneficiaries of Mortgagor, and all Persons claiming under or through Mortgagor
or any such successor or assign, and shall inure to the benefit of and be
enforceable by Mortgagee and its successors, participants and assigns. The
headings and table of contents, if any, in this Mortgage are for convenience of
reference only and shall not limit or otherwise affect any of the terms hereof.
This Mortgage may be executed in several counterparts, each of which shall
constitute one and the same instrument. This Mortgage shall be governed and
construed in accordance with the laws of the State of Illinois. For the purposes
of any litigation relating to the Note, this Mortgage or the Mortgaged Property,
Mortgagor hereby irrevocably submits to the jurisdiction of any State or Federal
courts of the State of Illinois and any State or Federal courts of the Southern
District of New York.

8.10 Set-Offs. (i) From time to time in connection with the payment of interest
due and payable under the Note, and (ii) in all other instances, after the
occurrence and during the continuance of an Event of Default, the Mortgagor
hereby irrevocably authorizes and directs Mortgagee from time to time to charge
the Mortgagor’s accounts and deposits with Mortgagee, (general or special, time
or demand, provisional or final), and to pay over to the Mortgagee an amount
equal to any amounts from time to time due and payable to the Mortgagee
hereunder or under any other Loan Document. The Mortgagor hereby grants to the
Mortgagee, subject to the terms and conditions of this Mortgage, a security
interest in and to all such accounts and deposits maintained by the Mortgagor
with Mortgagee.

 

45



--------------------------------------------------------------------------------

8.11 Securitization/Participation. Mortgagee reserves the right at any time
during the term of the Indebtedness and in its sole and absolute discretion to
effect a so-called securitization of (or to sell a participation interest in)
the Indebtedness in such manner and on such terms and conditions as Mortgagee
shall deem to be appropriate in its sole and absolute discretion and with such
domestic or foreign banks, insurance companies, pension funds, trusts or other
institutional lenders or other persons, parties or investors (including, but not
limited to, grantor trusts, owner trusts, special purpose corporations, real
estate mortgage investment conduits, real estate investment trusts or other
similar or comparable investment vehicles) as may be selected by Mortgagee in
its sole and absolute discretion.

8.12 Sole Discretion of Mortgagee. Wherever pursuant to this Mortgage, Mortgagee
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Mortgagee, the decision of Mortgagee to approve or
disapprove or to decide that arrangements or terms are satisfactory or not
satisfactory shall be in the sole discretion of Mortgagee and shall be final and
conclusive, except as may be otherwise expressly and specifically provided
herein.

8.13 No Oral Modification. This Mortgage, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Mortgagor or Mortgagee, but only by
an agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

8.14 Duplicate Originals. This Mortgage may be executed in any number of
duplicate originals and each such duplicate original shall be deemed to be an
original.

8.15 ERISA Compliance. Mortgagor represents and warrants that it has no
employees and that it does not offer or maintain any pension, welfare or benefit
plan for any managers, members, officers or employees, and that Mortgagor has
not violated ERISA. Upon the hiring of any employees, Mortgagor shall at all
times comply with ERISA and the contractual and legal requirements of any
pension, welfare or benefit plan.

8.16 Patriot Act. Mortgagor represents, warrants and covenants as follows:

(a) Neither Mortgagor, nor Mortgagor’s principals, constituents, investors or
Affiliates is in violation of any legal requirements relating to terrorism or
money laundering, including Executive Order No. 13224 on Terrorist Financing
effective September 24, 2001 (the “Executive Order”) and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot Act”).

(b) Neither Mortgagor, nor Mortgagor’s principals, constituents, investors or
Affiliates is a “Prohibited Person” which is defined as follows:

 

46



--------------------------------------------------------------------------------

(i) a person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

(iii) a person or entity owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

(iii) a person or entity with whom Mortgagor is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or money laundering legal
requirements, including the Executive Order and the Patriot Act;

(iv) a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order;

(v) a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control; and

(vi) a person or entity who is affiliated with a person or entity listed above.

(c) Neither Mortgagor, nor Mortgagor’s principals, constituents, investors or
Affiliates will (i) conduct any business or engage in any transaction or dealing
with any Prohibited Person, including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order; or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purposes of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order or the Patriot Act.

ARTICLE 9

Particular Provisions

9.01 Joint and Several. If more than one party constitute Mortgagor hereunder,
each such party shall be jointly and severally liable hereunder.

9.02 Environmental Regulations. (a) Mortgagor shall furnish to Mortgagee, at
Mortgagor’s expense, a report by an independent and licensed engineer
satisfactory to Mortgagee, stating that the Mortgaged Property and any buildings
and other improvements and additions thereon are (i) free of toxic waste,
asbestos, PCBs, petroleum products or by-products, other “‘Hazardous Materials”
(as defined below in this Section), or other deleterious materials which impair,
in the opinion of Mortgagee, the value of the Mortgaged Property or otherwise
may pose a health risk to persons, animals or vegetation, and (ii) in compliance
with all

 

47



--------------------------------------------------------------------------------

applicable laws, rules, regulations or orders pertaining to health, the
environment or Hazardous Materials. Such report shall be delivered to Mortgagee
on the date hereof. If such engineer’s report recommends that any work be done
to the Mortgaged Property, or if Mortgagee requires that any work be done to the
Mortgaged Property, to satisfy the conditions set forth in clauses (i) and
(ii) of this paragraph, such work shall be done by Mortgagor within 30 days of
the date of this Mortgage, and, at Mortgagee’s option, Mortgagor shall place in
escrow with Mortgagee an amount which is sufficient, in the opinion of
Mortgagee, to pay for the cost of such work. Mortgagor shall provide Mortgagee
with documentation of the completion of such work.

(b) Mortgagor covenants, represents and warrants, to the best of its knowledge
and belief, except as set forth in any written environmental report furnished to
Mortgagee by or on behalf of Mortgagor in connection with the Loan: (i) that the
Mortgaged Property does not contain and will not contain (A) asbestos in any
form; (B) urea formaldehyde foam insulation; (C) transformers or other equipment
which contain dielectric fluid containing polychlorinated biphenyls (PCBs);
(D) fuel oil, gasoline, other petroleum products or by-products, or (E) any
flammable explosives, radioactive materials, hazardous materials, hazardous
wastes, hazardous, controlled or toxic substances, or any pollutant or
contaminant, or related materials defined in or controlled pursuant to the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous Materials
Transportation Act, as amended (49 U.S.C. Sections 1801 et seq.), the Resource
Conservation and Recovery Act, as amended (42 U.S.C. Sections 9601, et seq.),
and in the regulations adopted and publications promulgated pursuant thereto, or
any other federal, state or local environmental law, ordinance, rule, or
regulation; or which, even if not so regulated, may or could pose a hazard to
the health or safety of the occupants of the Mortgaged Property or the owners of
the Mortgaged Property (the substances described in (A), (B), (C), (D) or
(E) above are referred to collectively herein as “Hazardous Materials”),
(ii) that the Mortgaged Property and any buildings and other improvements and
additions previously, now or hereafter located thereon, are not now being used
nor have ever been used and will never be used for any activities involving,
directly or indirectly, the use, generation, treatment, transportation, storage
or disposal of any Hazardous Materials whether by Mortgagor, any prior owner of
the Mortgaged Property or any tenant or prior tenant of the Mortgaged Property;
(iii) that there has never been any Hazardous Materials Release (as defined
below in this Section) on, from or affecting the Mortgaged Property; (iv) that
none of the Mortgaged Property, any previous owner of the Mortgaged Property,
nor Mortgagor are subject to any past, existing, pending, or threatened notice,
summons, citation, directive, investigation, litigation, proceeding, inquiry,
lien, encumbrance or restriction, settlement, remedial, response, cleanup or
closure arrangement or any other remedial obligations by or with any
governmental authority (collectively “Regulatory Actions”) under, or are in
violation of, any applicable laws, rules, regulations or orders pertaining to
health, the environment or Hazardous Materials; and (v) that none of the
Mortgaged Property and any buildings and other improvements and additions
previously or now located thereon have ever been used as an industrial or
manufacturing facility or as a petroleum storage, refining or distribution
facility or terminal, or a gasoline station, whether by Mortgagor, any prior
owner or any tenant or prior tenant of the Mortgaged Property. Mortgagor does
not know and has no reason to know of any violation of the foregoing
representations, warranties and covenants.

 

48



--------------------------------------------------------------------------------

(c) Mortgagor represents, warrants and covenants that with respect to the
Mortgaged Property and any buildings and other improvements and additions
thereon, the Mortgagor (i) shall comply with and ensure compliance by all
tenants and other occupants with all applicable laws, rules and regulations or
orders pertaining to health, the environment or Hazardous Materials, (ii) shall
not store, utilize, generate, treat, transport or dispose (or permit or
acquiesce in the storage, utilization, generation, transportation, treatment or
disposal of) any Hazardous Materials on or from the Mortgaged Property,
(iii) shall ensure that all tenant leases of the Mortgaged Property contain
agreements requiring tenant’s compliance with the requirements of the foregoing
clauses (i) and (ii); and (iv) shall cause any tenant or other person or entity
using and/or occupying any part of the Mortgaged Property to comply with the
representations, warranties and covenants contained in this Section.

(d) In the event of any storage, presence, utilization, generation,
transportation, treatment or disposal of Hazardous Materials on the Mortgaged
Property or in the event of any Hazardous Materials Release, Mortgagor shall as
soon as is possible, at the direction of Mortgagee or any federal, state, or
local authority or other governmental authority, remove any such Hazardous
Materials and rectify any such Hazardous Materials Release, and otherwise comply
with the laws, rules, regulations or orders of such authority, all at the
expense of Mortgagor, including without limitation, the undertaking and
completion of all investigations, studies, sampling and testing and all
remedial, removal and other actions necessary to clean up and remove all
Hazardous Materials, on, from or affecting the Mortgaged Property. If Mortgagor
shall fail to proceed with such removal or otherwise comply with such laws,
rules, regulations or orders within any reasonable cure period set by Mortgagee,
or within the cure period permitted under the applicable regulation or order,
whichever period expires first, the same shall constitute an Event of Default
under Article 5 hereof, and Mortgagee shall have the right, at its sole option,
to accelerate the maturity of the Mortgage indebtedness and declare the
indebtedness secured hereby due and payable, and either in addition to or in
lieu of the foregoing, at Mortgagee’s sole option, Mortgagee may, but shall not
be obligated to, do whatever is necessary to eliminate such Hazardous Materials
from the Mortgaged Property or otherwise comply with the applicable law, rule,
regulation or order, acting either in its own name or in the name of Mortgagor
pursuant to this Section, and the cost thereof shall be part of the indebtedness
secured hereby and shall become immediately due and payable without notice. In
addition to and without limiting Mortgagee’s rights pursuant to this Mortgage,
Mortgagor shall give to the Mortgagee and its agents and employees access to the
Mortgaged Property and all buildings and other improvements and additions
thereon for such purposes and hereby specifically grants to Mortgagee a license
to remove the Hazardous Materials and otherwise comply with applicable laws,
rules, regulations or orders, acting either in its own name or in the name of
the Mortgagor pursuant to this Section.

(e) Mortgagor shall indemnify and save Mortgagee and each of its shareholders,
subsidiaries, Affiliates, officers, directors, partners, and trustees and any
receiver, trustee or other fiduciary appointed for the Mortgaged Property
harmless from, against, for and in respect of, any and all damages, losses,
settlement payments, obligations, liabilities, claims, actions or causes of
actions, encumbrances, fines, penalties, and costs and expenses suffered,

 

49



--------------------------------------------------------------------------------

sustained, incurred or required to be paid by any such indemnified party
(including, without limitation, fees and disbursements of attorneys, engineers,
laboratories, contractors and consultants) because of, or arising out of or
relating to any “Environmental Liabilities” (as defined below) in connection
with the Mortgaged Property or any buildings previously, now or hereafter
located thereon. For purposes of this indemnification clause, “Environmental
Liabilities” shall include all costs and liabilities with respect to the past,
present or future presence, removal, utilization, generation, storage,
transportation, disposal or treatment of any Hazardous Materials or any release,
spill, leak, pumping, pouring, emitting, emptying, discharge, injection,
escaping, leaching, dumping or disposing into the environment (air, land or
water) of any Hazardous Materials (each a “Hazardous Materials Release”),
including without limitation, (i) cleanups, remedial and response actions,
remedial investigations and feasibility studies, permits and licenses required
by, or undertaken in order to comply with the requirements of, any federal,
state or local law, regulation, or agency or court, any damages for injury to
person, property or natural resources, claims of governmental agencies or third
parties for cleanup costs and costs of removal, discharge, and satisfaction of
all liens, encumbrances and restrictions on the Mortgaged Property relating to
the foregoing and (ii) injury to person or property in any manner related to a
Hazardous Materials Release on, near or from the Mortgaged Property or otherwise
related to environmental matters on or near the Mortgaged Property. Hazardous
Materials Release shall also include by means of any contamination, leaking,
corrosion or rupture of or from underground or above ground storage tanks, pipes
or pipelines.

(f) Mortgagor shall promptly notify Mortgagee in writing of the occurrence of
any Hazardous Materials Release or any pending or threatened Regulatory Actions,
or any claims made by any governmental authority or third party, relating to any
Hazardous Materials or Hazardous Materials Release on or from, the Mortgaged
Property, or any buildings or other improvements or additions previously, now or
hereafter located thereon and shall promptly furnish Mortgagee with copies of
any correspondence or legal pleadings or documents in connection therewith.
Mortgagee shall have the right, but shall not be obligated, to notify any
governmental authority of any state of facts which may come to its attention
with respect to any Hazardous Materials or Hazardous Materials Release on or
from the Mortgaged Property.

(g) The liability of Mortgagor to Mortgagee pursuant to, by reason of or arising
from the representations, warranties, covenants and indemnities provided for
this Section is not limited by any exculpatory provision contained herein or in
the Note or in the other documents further securing the indebtedness secured
hereby and shall survive the payment in full of the Note and the satisfaction or
assignment of this Mortgage following such payment, any foreclosure of this
Mortgage, any transfer of the Premises by deed in lieu of foreclosure, any
transfer of the Premises or interests therein or any change in ownership
thereof.

(h) In the event this Mortgage is foreclosed, or Mortgagor tenders a deed in
lieu of foreclosure, Mortgagor shall deliver the Mortgaged Property to Mortgagee
free of any and all Hazardous Materials and any liens, encumbrances and
restrictions relating to Environmental Liabilities, so that the conditions of
the Mortgaged Property shall conform with all applicable federal, state and
local laws, rules, regulations and orders pertaining to health, the environment
or Hazardous Materials.

 

50



--------------------------------------------------------------------------------

(i) Mortgagor covenants, represents and warrants that to the best of its
knowledge and belief, the Mortgaged Property, and any buildings and other
improvements and additions previously, now or hereafter located thereon, do not
now and never have, contained any underground or aboveground storage tanks,
pipes or pipelines for the storage or transportation of Hazardous Materials,
including without limitation, heating oil, fuel oil, gasoline and/or other
petroleum products, whether such tanks are in operation, not operational,
closed, removed or abandoned, except for such underground storage tanks
heretofore disclosed to Mortgagee in writing and which are utilized solely for
heating oil consumed on the Mortgaged Premises, and which are of a capacity of
less than 2,000 gallons, all of which are in compliance with all federal, state
and local legal requirements and do not have any leaks or corrosion. Without
limiting the generality of the foregoing, Mortgagor is in full compliance with
all registration and other requirements of 42 USC § 6991, “Regulation of
Underground Storage Tanks” and all federal, state and local laws and regulations
implementing the provisions of such act.

ARTICLE 10

Bankruptcy

10.01 Relief From Bankruptcy Stay. Mortgagor agrees that, in the event that
Mortgagor, any Guarantor or any of the persons or parties constituting Mortgagor
or a Guarantor shall (i) file with any bankruptcy court of competent
jurisdiction or be the subject of any petition under Title 11 of the U.S. Code,
as amended (“Bankruptcy Code”), (ii) be the subject of any order for relief
issued under the Bankruptcy Code, (iii) file or be the subject of any petition
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency, or other relief for debtors,
(iv) have sought or consented to or acquiesced in the appointment of any
trustee, receiver, conservator, or liquidator, or (v) be the subject of any
order, judgment, or decree entered by any court of competent jurisdiction
approving a petition filed against such party for any reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any present or future federal or state act or law relating to
bankruptcy, insolvency, or relief for debtors, Mortgagee shall thereupon be
entitled and Mortgagor irrevocably consents to immediate and unconditional
relief from any automatic stay imposed by Section 362 of the Bankruptcy Code, or
otherwise, on or against the exercise of the rights and remedies otherwise
available to Mortgagee as provided for herein, in the Note, other loan documents
delivered in connection herewith and as otherwise provided by law; and Mortgagor
(a) hereby irrevocably waives any right to object to such relief and
acknowledges that no reorganization in bankruptcy is feasible; (b) waives its
exclusive right pursuant to Section 1121(b) of the Bankruptcy Code to file a
plan of reorganization and irrevocably consents to Mortgagee filing a plan
immediately upon the entry of an order for relief if an involuntary petition is
filed against Mortgagor or upon the filing of a voluntary petition by such
Mortgagor; and (c) in the event that Mortgagee shall move pursuant to
Section 1121(d) of the Bankruptcy Code for an order reducing the 120-day
exclusive period, Mortgagor shall not object to any such motion.

 

51



--------------------------------------------------------------------------------

ARTICLE 11

Foreclosure Judgment

11.01 (a) Mortgagor agrees that the obligations and liabilities of Mortgagor
under this Mortgage shall survive and continue in full force and effect and
shall not be terminated, discharged or released, in whole or in part,
irrespective of any entry of any foreclosure judgment in respect of this
Mortgage.

(b) All payment obligations of the Mortgagor under this Mortgage, (collectively,
the “Payment Obligations”) including but not limited to, payment of Impositions,
insurance premiums, expenses of Mortgagee (including without limitation expenses
to be reimbursed pursuant to Section 8.06 hereof, and all other expenses
incurred by Mortgagee in connection with its ownership of this Mortgage and the
Note, the enforcement of its right under this Mortgage and this Note, or the
enforcement of any judgment of foreclosure or any deficiency judgment), in any
proceeding whatsoever, including a bankruptcy proceeding, shall not merge into
any foreclosure judgment and shall continue in full force and effect upon any
entry of any foreclosure judgment.

(c) Upon the entry of a foreclosure judgment in respect of the Mortgage,
Mortgagor shall continue to perform its obligations under the Mortgage,
including, but not limited to, payment of all Payment Obligations.

(d) In the event, upon entry of a foreclosure judgment in respect of the
Mortgage, Mortgagor fails to perform any of its obligations under the Mortgage,
including but not limited to, the Payment Obligations: (i) Mortgagee may, but
shall not be obligated to, perform said obligations, (ii) Mortgagor shall remain
liable to Mortgagee for Mortgagee’s performance of Mortgagor’s obligations under
the Mortgage, and (iii) Mortgagee shall be entitled to any remedies available
under the Mortgage for Mortgagor’s failure to perform its obligations.

(e) The obligations and liabilities under this paragraph 11.01 shall survive any
entry of any foreclosure judgment in respect of the Mortgage.

[The remainder of this page is intentionally left blank.]

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed on
the day and year first above written.

 

MORTGAGOR:

 

TNP SRT CONSTITUTION TRAIL, LLC,

a Delaware limited liability company

By:  

TNP Strategic Retail Operating Partnership, L.P.,

a Delaware limited partnership, its Sole Member

  By:  

TNP Strategic Retail Trust, Inc.,

a Maryland corporation, its General Partners

        By:  

/s/ James Wolford

      Name: James Wolford       Title: CFO

 

ATTEST/WITNESS: By:  

/s/ Dalila Bueno

  Name: Dalila Bueno



--------------------------------------------------------------------------------

The undersigned executes this Mortgage solely for the purpose of acknowledging
and agreeing to the provisions of Paragraph 8.04 hereinabove and the undersigned
hereby accepts his appointment as the “Agent” herein listed.

 

/s/ James Wolford

Name: James Wolford



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Exhibit A